 
Exhibit 10.34










OFFICE LEASE AGREEMENT






BY AND BETWEEN


PIEDMONT OPERATING PARTNERSHIP, L.P.
 
AND
 
EPSILON DATA MANAGEMENT, LLC














 








BUILDING II, THE COMMONS OF LAS COLINAS
6021 CONNECTION DRIVE, IRVING, TEXAS











--------------------------------------------------------------------------------



OFFICE LEASE AGREEMENT






THIS OFFICE LEASE AGREEMENT (this "Lease") is dated as of the 1st day of August,
2013, by and between PIEDMONT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership ("Landlord"), and EPSILON DATA MANAGEMENT, LLC, a Delaware limited
liability company ("Tenant").


ARTICLE I
SPECIAL DEFINITIONS




1.1  Anticipated Occupancy Date:  July 1, 2014.


1.2  Base Rent: the annual amount payable as set forth in the following table
(net of electric):
 
Months of Lease
Term
 
Base Rent Per
Square Foot Per Annum
 
Monthly
Installment
 
Annual
Installment*
1 – 7
           
8 – 12
           
13 – 24
           
25 – 36
           
37 – 48
           
49 - 60
           
61 – 72
           
73 – 84
           
85 – 96
           
97 – 108
           
109 – 120
           
121 – 132
           
133 – 144
           



*Based on twelve (12) full calendar months.  If the Lease Commencement Date is a
day other than the first day of a calendar month, then the first month in the
above chart shall include the partial month in which the Lease Commencement Date
occurs and the first full calendar month occurring thereafter.  Each month shall
thereafter commence on the first day of such calendar month.


1.3  Base Rent Annual Escalation:  per square foot of rentable area, as shown in
above schedule.


1.4  Broker(s): Peloton Real Estate ("Landlord's Broker"); and Cassidy Turley
("Tenant's Broker").


1.5  Building:  a seven (7) story building deemed to contain Two Hundred
Twenty-One Thousand Eight Hundred Ninety-eight (221,898) square feet of total
rentable area ("Total Area"), located at 6021 Connection Drive, Irving, Texas
75039 and known as Building II, The Commons of Las Colinas (together with the
Building located at 6011 Connection Drive (the "6011 Building") and the Building
located at 6031 Connection Drive (the "6031 Building"), the "Project").


1.6  Building Hours:   8:00 a.m. to 6:00 p.m. Monday through Friday (excluding
Holidays) and 8:00 a.m. to 1:00 p.m. on Saturday (excluding Holidays); provided,
however, with Landlord's reasonable cooperation and approval, Tenant shall have
the right to reasonably modify the Building Hours.  Notwithstanding the
foregoing, in no event may the modified Building Hours exceed ten (10) hours a
day Monday through Friday or five (5) hours on Saturday.


1.7  Expiration Date:  11:59 p.m. (local time at the Building) on the last day
of the twelfth (12th) Lease Year (i.e., June 30, 2026, assuming a Lease
Commencement Date as to the entire Premises of July 1, 2014).


1.8  Guarantor(s):  Alliance Data Systems Corporation


1

--------------------------------------------------------------------------------





1.9  Holidays:  New Year's Day, Martin Luther King Jr. Day, President's Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran's Day,
Thanksgiving Day, the day after Thanksgiving, and Christmas Day; provided,
however, with Landlord's reasonable approval, Tenant shall have the right to add
additional holidays.


1.10  Improvements Allowance:  the product of  multiplied by the rentable area
of the Premises (  ).


1.11  Landlord Notice Address: c/o Piedmont Office Realty Trust, Inc., 11695
Johns Creek Parkway, Suite 350, Johns Creek, GA  30097 Attention:  Asset Manager
– West Region.


1.12  Landlord Payment Address:   Piedmont Operating Partnership, P.O. Box
840680, Dallas, TX  75284-0680. At Landlord's option upon at least thirty (30)
days written notice, Tenant shall make all payments by means of electronic
transfer of funds.


1.13  Lease Commencement Date:  Subject to Section 1.15 below, 12:01 a.m. (local
time at the Building) on the earlier of:  (a) the date on which the work and
materials to be provided by Landlord pursuant to Exhibit B are substantially
complete as determined pursuant to Exhibit B, but in any event not earlier than
July 1, 2014; or (b) the date on which Tenant commences business operations in
the Premises.  Notwithstanding the foregoing, Tenant shall not have any right to
commence use of the Premises unless the same are vacant and delivered to Tenant
by Landlord.  Contemporaneous with Landlord's delivery to Tenant of the fully
executed Lease, Landlord shall deliver to Tenant a copy (redacted, as deemed
appropriate by Landlord) of the lease termination agreement between Landlord and
Nokia regarding Nokia's lease as it relates to the Land and the Building (the
"Nokia Lease Termination Agreement.)"


1.14  Lease Term:  One Hundred Forty-four (144) months, subject to Section 3.1.


1.15  Move‑In Period:  the period commencing on the ninetieth (90th) day prior
to the projected Lease Commencement Date (as determined by Landlord) and
continuing through the day before the Lease Commencement Date (the
"Move-In-Period"), and also including, but with respect to Tenant's installation
of Cabling only, those additional periods prior to the Lease Commencement Date,
if any, of a duration and at a time as Landlord shall reasonably determine to be
appropriate, for Tenant to install Cabling into the Premises considering the
timing and schedule of all construction activities with respect thereto;
provided that  no access whatsoever shall be permitted unless Tenant shall
deliver to Landlord written evidence specifying that Tenant is then carrying all
insurance required by this Lease to be carried by Tenant and its contractors. 
The foregoing ninety (90) day Move-In Period assumes that Tenant shall be
permitted access to the Premises for the purposes specified in Section 3.1(b)
below during Building Hours for each day in such period, and, accordingly, the
Move-In Period (and the Lease Commencement Date) shall be extended by one (1)
day for each day during such ninety (90) day period that Tenant is prevented
from accessing the Premises for the purposes specified in Section 3.1(b). 
Tenant shall use commercially reasonable efforts to provide notice to Landlord
of any denied access within two (2) business days after Tenant's knowledge of
the date of such denial.


1.16  Operating Charges Base Year:  calendar year 2015.


1.17  Parking Charge:  No charge for unreserved or reserved monthly parking
permits (up to the Permit Allotment) during the initial Lease Term and any
extensions thereof.  In the event Tenant elects to lease more than ten (10)
reserved spaces, such excess spaces shall be payable at the then prevailing
monthly charge.


1.18  Permit Allotment:  Eight Hundred Eighty-eight (888) spaces (based on four
(4) spaces for each one thousand (1,000) square feet of rentable area in the
Premises), of which ten (10) shall be reserved spaces, subject to the provisions
of Article XXIV.


1.19  Premises:  deemed to contain Two Hundred Twenty-One Thousand Eight Hundred
Ninety-eight (221,898) square feet of rentable area, consisting of the entire
Building, as more particularly designated on Exhibit A.


1.20  Real Estate Taxes Base Year:  calendar year 2015, adjusted to reflect a
fully-assessed, fully-occupied Building, if necessary.


1.21  Rent Commencement Date:  The date which is seven (7) calendar months
following the Lease Commencement Date as to the entire Premises (e.g., if the
Lease Commencement Date as to the entire Premises is June 15, 2014, the Rent
Commencement Date will be January 15, 2015).


1.22  Security Deposit Amount: Not applicable.


2

--------------------------------------------------------------------------------





1.23  Tenant Notice Address:  601 Edgewater Drive, Wakefield, MA 01880,
Attn:  Vice President Global Real Estate & Corporate Services, with a copy to
ADS Alliance Data Systems, Inc. 7500 Dallas Parkway, Suite 700, Plano, TX 75024,
Attn:  General Counsel, Epsilon.


1.24  Tenant's Proportionate Share:  100.00% for Operating Charges; and 100.00%
for Real Estate Taxes.


ARTICLE II
PREMISES


2.1  Tenant leases the Premises from Landlord for the term and upon the
conditions and covenants set forth in this Lease.  Except as may otherwise be
expressly provided in this Lease, the lease of the Premises does not include the
right to use the roof or those portions of the Common Areas of the Building
relating to the functioning of the Building's common operating and mechanical
systems; provided, however, that (a) Tenant shall have the right to access the
foregoing during Building Hours accompanied by Landlord's representatives, (b)
Landlord and Tenant shall cooperate in good faith with each other to accommodate
Tenant's needs to gain entry within a reasonable time period (not to exceed four
(4) hours after request made during Building Hours) to inaccessible Common
Areas, and (c) in the event Tenant requires entry to inaccessible Common Areas
in the event of an emergency, Tenant shall have the right to exercise
commercially reasonable efforts to gain access to such areas (and shall have a
key to such areas to accommodate such access), subject to its obligation to
indemnify Landlord for all damages which may result from any such entries. 
However, Tenant shall have the non-exclusive right to use:  (1) for cabling
purposes, the plenums, interior wall voids, risers, ducts or pipes upon
reasonable prior notice to Landlord; (2) the Parking Facility in accordance with
Article XXIV; and (3) the Common Areas of the Building not related to the
functioning of the Building's common operating and mechanical systems strictly
in accordance with this Lease, including Landlord's rules, regulations and
requirements in connection therewith.


2.2  Tenant shall have the option of using, at no expense to Tenant during the
Lease Term and any Renewal Term, the existing furniture and/or equipment in the
Premises ("Existing Furniture"), an inventory of which is attached hereto as
Exhibit F.  The Existing Furniture shall be delivered in its current condition,
normal wear and tear excepted, and with all demountable partitions (i.e., SMED
walls) remaining in place.  Landlord makes no representations or warranties of
any kind with respect to such Existing Furniture; provided, however, that
Landlord represents and warrants that it holds legal title to the Existing
Furniture free of all liens and other encumbrances and has the right to permit
Tenant to use the Existing Furniture as provided in this Lease.  The Existing
Furniture shall be considered a "Tenant Item" during the Lease Term.  Tenant
agrees and acknowledges that Tenant shall return the Existing Furniture to
Landlord on or before the expiration or early termination of this Lease in the
same condition in which the Furniture was on the Lease Commencement Date,
reasonable wear and tear and casualty damage excepted.  Landlord shall be
responsible for the costs of the removal, prior to the Lease Commencement Date,
of any Existing Furniture which Tenant indicates in writing that it does not
wish to use and such furniture so designated by Tenant shall no longer be
included within the definition of Existing Furniture under this Lease.  All of
the supplemental HVAC equipment that exists within the Premises as of the date
of this Lease shall be available for Tenant's use at no additional cost to
Tenant; provided, however, that if Tenant elects to utilize same, the
supplemental HVAC designated by Tenant shall be considered a Tenant Item and
shall be maintained at Tenant's sole cost and expense and the remaining Nokia
supplemental HVAC equipment shall be decommissioned by Landlord at Landlord's
cost and expense and Tenant shall have no right to use same.


ARTICLE III
TERM


3.1       (a)  This Lease will be a valid, binding and enforceable contract
between Landlord and Tenant from and after the date first above written.  The
Lease Term shall commence on the Lease Commencement Date and expire at 11:59
P.M. on the Lease Expiration Date.  If the Lease Commencement Date is not the
first day of a month, then the Lease Term shall be the period set forth in
Section 1.14 plus the partial month in which the Lease Commencement Date
occurs.  The Lease Term shall also include any properly exercised renewal or
extension of the term of this Lease.


(b)  Provided no Event of Default by Tenant has occurred under this Lease,
Tenant's vendors shall have the right to install in the Premises, during the
Move-In Period only, Tenant's vendor-related items, such as Cabling, furniture,
furnishings, inventory, equipment and trade fixtures, subject to all applicable
terms and conditions of this Lease (except as otherwise provided in this Section
3.1(b)).  At Tenant's request from time to time, Landlord will inform Tenant of
Landlord's good faith determination of the projected Lease Commencement Date,
and Landlord and Tenant shall develop a mutually agreeable, reasonably detailed
written schedule for Tenant's access to the Premises in accordance with the
provisions of this paragraph prior to the commencement of the Move-In Period. 
Any and all activity by Tenant's
3

--------------------------------------------------------------------------------





vendors or any Agent of Tenant prior to the Lease Commencement Date shall be
coordinated with Landlord and its general contractor to ensure that such
activity does not unreasonably interfere with any other work.  Notwithstanding
anything in this Lease to the contrary:  (a) Landlord shall have no
responsibility with respect to any items placed in the Premises by Tenant,
Tenant's vendors or any of Tenant's Agents prior to the Lease Commencement Date;
and (b) all of the provisions of this Lease (including all insurance, indemnity
and utility provisions (except, with respect to utility consumption during the
Move-In Period, Tenant shall only be responsible for excess utilities or
utilities used outside of Building Hours)) shall apply during the Move‑In
Period, except that during such period (i) Tenant shall not be obligated to pay
Rent, including, without limitation, Base Rent, Tenant's Proportionate Share of
Operating Charges and Real Estate Taxes, and (ii) Landlord shall not be
obligated to provide any utility, service or other item in excess of those
customarily provided to or for the benefit of a premises in order for Landlord
to perform its building standard initial improvement work and the completion of
Landlord's Work (as defined in Exhibit B attached hereto).  Landlord shall make
commercially reasonable efforts to minimize interference with Tenant's
contractors and vendors during the Move-In Period.  Tenant's use of the Premises
during the Move-In Period shall not, in any event, constitute occupancy of the
Premises under this Lease for the purposes of determining the Lease Commencement
Date.


(c)  Provided that Tenant is not then in default beyond applicable notice and
cure periods hereunder, Tenant shall have the right to take occupancy of (and
Landlord shall deliver and lease to Tenant pursuant to the provisions of this
Section 3.1(c)) select portions of the Premises ("Early Occupancy Space") prior
to July 1, 2014, subject to the terms and provisions of this Section 3.1(c). 
Landlord acknowledges that Floors 5, 6 and 7 of the Building are currently
unoccupied by Nokia, and, pursuant to the Nokia Lease Termination Agreement,
Landlord can take possession of such floors within thirty (30) days after
delivery of prior written notice to Nokia.


Tenant may exercise its rights under this Section 3.1(c) by delivering written
notice to Landlord (an "Early Occupancy Notice") specifying (i) the Early
Occupancy Space, and (ii) the date that Tenant requires delivery of such Early
Occupancy Space with the Landlord's Work substantially complete (the "Target
Early Occupancy Delivery Date").  Within five (5) business days after receipt of
an Early Occupancy Notice, Landlord shall prepare and deliver to Tenant a
written notice (an "Early Occupancy Change Order") specifying the number of days
following Tenant's acceptance of the Early Occupancy Change Order required to
substantially complete the Landlord's Work in such Early Occupancy Space (which
number of days shall also include, if applicable, the number of days required to
recover the Early Occupancy Space from Nokia), and the number of days of
Tenant's Move-In Period with respect to such Early Occupancy Space, which shall
not be less than forty-five (45) days (the total number of days of such
construction period and Move-In Period being the "Early Occupancy Construction
Period").  During the ten (10) day period following Landlord's delivery of an
Early Occupancy Change Order, Landlord shall cooperate with Tenant in good faith
in order to reach agreement on the matters set forth in the Early Occupancy
Change Order.  So long as Landlord has not delivered notice to Nokia requesting
delivery of the Early Occupancy Space from Nokia (which notice shall not be
delivered unless and until Tenant has agreed to an Early Occupancy Change Order
requiring delivery of Early Occupancy Space by Nokia to Landlord prior to
January 1, 2014), Tenant may revoke its Early Occupancy Notice in its sole
discretion; provided, however, that upon Tenant's acceptance in writing of an
Early Occupancy Change Order, Landlord shall complete the Landlord's Work in
accordance with such Early Occupancy Change Order and the Work Letter attached
hereto as Exhibit B.   If Tenant accepts an Early Occupancy Change Order, the
"Anticipated Occupancy Date" for such Early Occupancy Space shall be the Target
Early Occupancy Delivery Date (except to the extent it has been modified by the
agreed-upon Early Occupancy Change Order), provided, however, that the
Anticipated Occupancy Date shall be extended by Tenant Delay and each day that
construction of the Landlord's Work with respect to the Early Occupancy Space is
delayed beyond the Target Early Occupancy Delivery Date due to Tenant's failure
to approve an Early Occupancy Change Order by the approval date stated in the
Early Occupancy Change Order (which shall not be earlier than the expiration of
the ten (10) day period set forth above).


(d)  The Lease Commencement Date for any Early Occupancy Space (but not
generally under this Lease or for any other portion of the Premises) shall be
the earlier of:  (i) the date on which the Landlord's Work with respect to such
Early Occupancy Space is substantially complete as determined pursuant to
Exhibit B, but not earlier than the Anticipated Occupancy Date for such Early
Occupancy Space (as the same may be extended in accordance with the immediately
preceding paragraph); or (ii) the date on which Tenant commences business
operations in the Early Occupancy Premises; provided, however, that if the Early
Occupancy Change Order requires delivery of the Nokia space prior to January 1,
2014, then Tenant shall pay Base Rent and Additional Rent with respect to such
Early Occupancy Space on the date that Nokia delivers possession of the Early
Occupancy Space to Landlord under the Nokia Lease Termination Agreement (but not
sooner than thirty (30) days after the date of the Early Occupancy Notice as to
such space), and, the Lease Term shall continue until the Lease Expiration
Date.  From and after the Lease Commencement Date as to such Early Occupancy
Space, all terms of this Lease shall apply with respect to the Early Occupancy
Space; provided, however that the Base Rent payable for any Early Occupancy
Space (i) shall be the fair market rental rate for such Early
4

--------------------------------------------------------------------------------





Occupancy Space as determined by agreement between Landlord and Tenant and
calculated pursuant to Section 26.5 of this Lease, but not to exceed  (  ) per
square foot of rentable area (gross, net of electric) prior to January 1, 2014;
and (ii) shall be    per square foot of rentable area (gross, net of electric)
during the period of January 1, 2014 through June 30, 2014 (at which time the
seven (7) month abatement of Base Rent shall apply to the entire Premises,
including the Early Occupancy Space), in accordance with the provisions of this
Lease. After delivery of any Early Occupancy Space, Landlord and Tenant shall
enter into an amendment to this Lease which evidences the foregoing.


3.2  Promptly after Substantial Completion of the Landlord's Work, Landlord
shall prepare and deliver to Tenant, Tenant's Commencement Letter in the form of
Exhibit D attached hereto (the "Certificate Affirming the Lease Commencement
Date"), which Tenant shall acknowledge by executing a copy and returning it to
Landlord.  Failure to execute said certificate shall not affect the commencement
date or expiration date of the Lease Term.


3.3  It is presently anticipated that the Premises will be delivered to Tenant
on or about the Anticipated Occupancy Date; provided, however, that if the Lease
Commencement Date does not occur within (i) sixty (60) days of such date,
subject to Tenant caused delays and any Force Majeure events (which delays due
to Force Majeure events shall be limited to a period of fifteen (15) days after
the expiration of such sixty (60) day period), then Tenant shall receive a day
of Base Rent abatement for each day between the sixty-first (61st) and one
hundred seventy-ninth (179th) days; and (ii)  one hundred eighty (180) days of
such date, subject to Tenant caused delays and any Force Majeure events (which
delays due to Force Majeure events shall be limited to a period of fifteen (15)
days after the expiration of such one hundred seventy-nine (179) day period),
then Tenant shall receive two (2) days of Base Rent abatement for each day
thereafter until the Lease Commencement Date.  Notwithstanding anything to the
contrary contained herein, if the Lease Commencement Date does not occur within
two hundred forty (240) days after the Anticipated Occupancy Date, subject to
extension due to any Tenant caused delays (but such date shall not be subject to
adjustment due to Force Majeure), Tenant shall have the right to terminate this
Lease by providing written notice to Landlord of such termination within two
hundred fifty (250) days of the Anticipated Occupancy Date; provided, however,
that in the event the Lease Commencement Date occurs within ten (10) business
days after Landlord's receipt of such notice, Tenant's notice of termination
shall be automatically rescinded and of no force or effect.


ARTICLE IV
BASE RENT


4.1  From and after the Rent Commencement Date, Tenant shall pay the Base Rent
in equal monthly installments in advance on the first day of each month during a
Lease Year.  Landlord agrees to abate the first seven (7) months of Base Rent,
Operating Expenses and Real Estate Taxes due under this Lease.


4.2  If the Rent Commencement Date is not the first day of a month, then the
Base Rent from the Rent Commencement Date until the first day of the following
month shall be prorated on a per diem basis at the rate of one‑three hundred and
sixty fifth (1/365th) of the annual Base Rent payable during the first Lease
Year, and Tenant shall pay such prorated installment of the Base Rent on the
Rent Commencement Date.


4.3  All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States, without setoff, deduction or demand, at the
Landlord Payment Address, or to such other party or such other address as
Landlord may designate in writing.  Landlord's acceptance of rent after it shall
have become due and payable shall not excuse a delay upon any subsequent
occasion or constitute a waiver of any of Landlord's rights hereunder.  If any
sum payable by Tenant under this Lease is paid by check which is returned due to
insufficient funds, stop payment order, or otherwise, then:  (a) such event
shall be treated as a failure to pay such sum when due; and (b) in addition to
all other rights and remedies of Landlord hereunder, Landlord shall be entitled
to impose a returned check charge of   to cover Landlord's administrative
expenses and overhead for processing.


4.4  Landlord and Tenant agree that no rental or other payment for the use or
occupancy of the Premises is or shall be based in whole or in part on the net
income or profits derived by any person or entity from the Building or the
Premises.  Tenant will not enter into any sublease, license, concession or other
agreement for any use or occupancy of the Premises which provides for a rental
or other payment for such use or occupancy based in whole or in part on the net
income or profits derived by any person or entity from the Premises so leased,
used or occupied.  Nothing in the foregoing sentence, however, shall be
construed as permitting or constituting Landlord's approval of any sublease,
license, concession, or other use or occupancy agreement not otherwise approved
by Landlord in accordance with the provisions of Article VII.


5

--------------------------------------------------------------------------------





ARTICLE V
OPERATING CHARGES AND REAL ESTATE TAXES


5.1  For purposes of this Article V, the term "Building" shall be deemed to
include the Land, the roof of the Building and any physical extensions
therefrom, any driveways, sidewalks, landscaping, alleys and parking facilities
in the Building or on the Land, and all other areas, facilities, improvements
and appurtenances relating to any of the foregoing.  If the Building is operated
as part of a complex of buildings or in conjunction with other buildings or
parcels of land, Landlord shall equitably prorate the common expenses and costs
with respect to each such building or parcel of land in its sole but reasonable
judgment and consistent with past practices.  Landlord shall prorate Operating
Charges, Real Estate Taxes, Electrical Costs and other Project costs upon an
annual and consistent basis throughout the Term.


5.2         (a)  From and after January 1, 2016, Tenant shall pay as additional
rent Tenant's Proportionate Share of the amount by which Operating Charges for
each calendar year falling entirely or partly within the Lease Term exceed the
Operating Charges Base Amount.  Operating Charges shall be calculated in
accordance with Generally Accepted Accounting Principles (GAAP).


(b)  If the average occupancy rate for the Building during any calendar year
(including the Operating Charges Base Year) is less than one hundred percent
(100%), or if any tenant is separately paying for (or does not require)
electricity, janitorial or other utilities or services furnished to its
premises, then Landlord shall include in Operating Charges for such year
(including the Operating Charges Base Year) all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if such average occupancy rate had been one hundred percent (100%) and if
Landlord paid for such utilities or services furnished to such premises.


(c)  Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Operating Charges that are expected to be incurred during each
calendar year (or portion thereof) would exceed the Operating Charges Base
Amount.  At the beginning of each calendar year after the Lease Commencement
Date, Landlord shall submit a reasonably detailed written statement setting
forth Landlord's reasonable estimate of such excess and Tenant's Proportionate
Share thereof.  Tenant shall pay to Landlord on the first day of each month
following receipt of such statement, until Tenant's receipt of the succeeding
annual statement, an amount equal to one‑twelfth (1/12) of each such share
(estimated on an annual basis without proration pursuant to Section 5.5).  Not
more than once during any calendar year, Landlord may revise Landlord's estimate
and adjust Tenant's monthly payments to reflect Landlord's revised estimate. 
Within one hundred twenty (120) days after the end of each calendar year, or as
soon thereafter as is feasible, Landlord shall submit a Reconciliation Statement
for Operating Charges. Such Reconciliation Statement shall be in reasonable,
line-item detail, consistently applied throughout the Term.  If such
Reconciliation Statement indicates that the aggregate amount of such estimated
payments exceeds Tenant's actual liability, then Landlord shall credit the net
overpayment toward Tenant's next installment(s) of rent due under this Lease,
or, if the Lease Term has expired or will expire before such credit can be fully
applied, or if Tenant is not otherwise liable to Landlord for further payment,
Landlord shall reimburse Tenant for the amount of such overpayment within thirty
(30) days.  If such statement indicates that Tenant's actual liability exceeds
the aggregate amount of such estimated payments, then Tenant shall pay the
amount of such excess as additional rent within thirty (30) days of being
presented with a written invoice thereof.  If Landlord fails to invoice Tenant
for any Operating Charge for thirty-six (36) full months after the date such
Operating Charge was incurred, Landlord shall waive its right to collect such
particular Operating Charge from Tenant.


(d)  Notwithstanding anything contained in this Article V to the contrary, for
purposes of calculating Additional Rent under Section 5.2(c), the maximum
increase in the amount of Controllable Operating Charges (defined below) that
may be included in calculating such Additional Rent for each calendar year after
2015 shall be limited to  per calendar year on a cumulative basis. For example,
if Controllable Operating Charges in year 1 are $100,000, the cap on
Controllable Operating Expenses for year 2 will be   .  If Controllable
Operating Expenses in year 2 are less than $105,000 (i.e. $104,000), the cap on
expenses for year 3 will be   (i.e. $104,000 x   ).  However, any increases in
Operating Charges not recovered by Landlord due to the foregoing limitation
shall be carried forward into succeeding calendar years during the Term (subject
to the foregoing limitation) to the extent necessary until fully recouped by
Landlord, provided that in any given year, Tenant's Controllable Operating
Charges shall be limited to   in excess of the prior year's Controllable
Operating Charges.  For example, if Controllable Operating Charges increase by  
 in year two, and   in year three, Tenant would receive a Controllable Operating
Charge increase in year two of   and, pursuant to Landlord's right to carry
forward Operating Charges not recovered during year two,   in year three. 
"Controllable Operating Charges" means all Operating Charges excluding, Real
Estate Taxes, insurance premiums; utilities; weather related expenses; increased
labor costs due to the requirement for use of labor subject to collective
bargaining; and costs of compliance with governmental requirements.


6

--------------------------------------------------------------------------------





5.3  Tenant shall also pay to Landlord as Additional Rent Tenant's Proportionate
Share of the actual, out-of-pocket costs incurred by Landlord (without markup)
in connection with all electricity used by the Building ("Electrical Costs"). 
Such amount shall be payable in monthly installments on the Lease Commencement
Date and on the first day of each calendar month thereafter.  Each installment
shall be based on Landlord's good-faith, reasonable estimate of the amount due
for each month.  No more than once during any calendar year, Landlord may
estimate or re-estimate the Electrical Costs to be due by Tenant for that
calendar year and deliver a copy of the estimate or re-estimate to Tenant. 
Thereafter, the monthly installments of Electrical Costs payable by Tenant shall
be appropriately adjusted in accordance with the estimations. The Electricity
Costs for calendar year 2013 at the 6031 Building are estimated at   per
rentable square foot. Within one hundred twenty (120) days after the end of each
calendar year, or as soon thereafter as is feasible, Landlord shall submit a
Reconciliation Statement for Electrical Costs.  If such Reconciliation Statement
indicates that the aggregate amount of such estimated payments exceeds Tenant's
actual liability, then Landlord shall credit the net overpayment toward Tenant's
next installment(s) of rent due under this Lease, or, if the Lease Term has
expired or will expire before such credit can be fully applied, or if Tenant is
not otherwise liable to Landlord for further payment, Landlord shall reimburse
Tenant for the amount of such overpayment within thirty (30) days.  If such
statement indicates that Tenant's actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess as
additional rent.  Landlord shall competitively bid the contract for the
provision of electricity to the Premises at least once every thirty-six (36)
months during the Lease Term; unless Landlord and Tenant agree that Landlord may
enter into a contract with a term longer than thirty-six (36) months.


5.4         (a)  From and after January 1, 2016, Tenant shall pay as additional
rent Tenant's Proportionate Share of the amount by which Real Estate Taxes
exceed the Real Estate Taxes Base Amount.  Tenant shall not initiate or
participate in any contest of Real Estate Taxes without Landlord's prior written
consent.   Landlord shall allocate Real Estate Taxes among all buildings in the
Project on a rentable square foot basis.


(b)  Tenant shall make estimated monthly payments to Landlord on account of the
amount by which Real Estate Taxes that are expected to be incurred during each
calendar year would exceed the Real Estate Taxes Base Amount.  At the beginning
of each calendar year after the Lease Commencement Date, Landlord shall submit a
reasonably detailed written statement setting forth Landlord's reasonable
estimate of such amount and Tenant's Proportionate Share thereof.  Tenant shall
pay to Landlord on the first day of each month following receipt of such
statement, until Tenant's receipt of the succeeding annual statement, an amount
equal to one‑twelfth (1/12) of such share (estimated on an annual basis without
proration pursuant to Section 5.5).  Not more than once during any calendar
year, Landlord may revise Landlord's estimate and adjust Tenant's monthly
payments to reflect Landlord's revised estimate.  Within one hundred twenty
(120) days after the end of each calendar year, or as soon thereafter as is
feasible, Landlord shall submit a Reconciliation Statement for Real Estate Taxes
showing (1) Tenant's Proportionate Share of the amount by which Real Estate
Taxes incurred during the preceding calendar year exceeded the Real Estate Taxes
Base Amount, and (2) the aggregate amount of Tenant's estimated payments made
during such year.  If such Reconciliation Statement indicates that the aggregate
amount of such estimated payments exceeds Tenant's actual liability, then
Landlord shall credit the net overpayment toward Tenant's next installment(s) of
rent due under this Lease, or, if the Lease Term hereof has expired or will
expire before such credit can be fully applied, of if Tenant is not otherwise
liable for further payment, Landlord shall reimburse Tenant for the amount of
such overpayment within thirty (30) days.  If such statement indicates that
Tenant's actual liability exceeds the aggregate amount of such estimated
payments, then Tenant shall pay the amount of such excess as additional rent. 
Landlord agrees to retain reasonably qualified experts to challenge any tax
assessment of the Building which Landlord reasonably deems to be so excessive as
to justify the fees for such experts.


5.5  If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant's liabilities
pursuant to this Article for such calendar year shall be apportioned by
multiplying the respective amount of Tenant's Proportionate Share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty‑five (365).


5.6  Within ninety (90) days after the receipt or refusal by Tenant of such
Reconciliation Statement, Tenant shall have the right to deliver written notice
("Audit Notice") to Landlord that it desires to audit such Reconciliation
Statements (e.g., Reconciliation Statements for Operating Charges, Electrical
Costs and Real Estate Taxes); provided, however, that Tenant's failure to
deliver such notice shall preclude Tenant from performing any audit pursuant to
the provisions of this Section relating to such Reconciliation Statement. 
Provided Tenant has timely delivered an Audit Notice, an independent, certified
public accountant or qualified real estate professional with at least four (4)
years of experience in the field (Landlord hereby acknowledges that Cassidy
Turley or its successor is so qualified), who is hired by Tenant on a
non-contingent fee basis, shall have the right, during regular business hours to
inspect and complete an audit of Landlord's books and records relating to
Operating Charges, Electrical
7

--------------------------------------------------------------------------------





Costs and Real Estate Taxes for the immediately preceding calendar year and the
Base Year (provided, that Tenant shall only be entitled to object to Base Year
charges under this Section 5.6 in connection with the Reconciliation Statement
delivered to Tenant for the first comparison year). Tenant must complete its
audit and deliver to Landlord written notice of its results within ninety (90)
days after delivery of its Audit Notice, or within ninety (90) days after
Landlord has made available to Tenant the requested documentation, whichever is
later.  Tenant shall (and shall cause its employees, agents and consultants to)
keep the results of any such audit strictly confidential; provided, however,
Tenant may disclose such results to its employees and advisors on a "need to
know" basis and further provided that such individuals agree to keep the results
confidential.  If such audit shows that the amounts paid by Tenant to Landlord
on account of Operating Charges, Electrical Costs and Real Estate Taxes exceed
the amounts to which Landlord is entitled hereunder, Landlord shall credit the
amount of such excess toward the next monthly payments of Tenant's Proportionate
Share of Operating Expenses, Electrical Costs and/or Real Estate Taxes due
hereunder.  If the Lease Term has expired or will expire before such credit can
be fully applied, or if Tenant is not otherwise liable to Landlord for further
payment, Landlord shall reimburse Tenant for the amount of such overpayment
within thirty (30) days after the date it delivers the audit results to
Landlord.  All costs and expenses of any such audit shall be paid by Tenant,
unless Landlord's billings exceeded by   the actual Operating Charges,
Electrical Costs and/or Real Estate Taxes attributable to Tenant, in which event
Landlord will pay Tenant for the actual, reasonable expense incurred for an
independent third-party in performing such audit.  Pending the completion of any
audit of Landlord's records pursuant to this Section 5.6 (and as an additional
condition for Tenant to be permitted to conduct such audit), Tenant shall be
required to timely pay any amount due as set forth in the disputed
Reconciliation Statement in accordance with the provisions of Sections 5.2 and
5.4.


ARTICLE VI
USE OF PREMISES


6.1  Tenant shall use and occupy the Premises solely for general (non‑medical
and non‑governmental) office purposes and ancillary uses compatible with first
class office buildings in the Building's submarket, and for no other use or
purpose without the prior written consent of Landlord.  Tenant shall not use or
occupy the Premises (a) for any unlawful purpose, (b) in any manner that will
violate the certificate of occupancy for the Premises or the Building, (c) that
will constitute waste, nuisance or unreasonable annoyance to any other tenant or
user of the Project, or (d) that will overload or stress the common Building
operating systems beyond their recommended capacities, loads or specifications. 
Landlord at its expense (subject to reimbursement pursuant to Article V for work
required after the Lease Commencement Date, if and to the extent permitted
thereby) shall comply in all material respects with all Laws to the extent the
same apply to the Building or the Common Areas, including the Americans with
Disabilities Act, all fire and life safety systems and the Texas Accessibility
Standards.  After the Lease Commencement Date, Tenant shall comply in all
material respects with all Laws concerning the use, occupancy and condition of
the Premises and all machinery, equipment, furnishings, fixtures and
improvements therein, all in a timely manner at Tenant's sole expense; provided,
however, that Tenant shall not be required to comply with any Laws requiring the
construction of Alterations or other improvements, modifications, additions or
replacements unless such compliance is necessitated solely due to (a) Tenant's
particular use of the Premises or (b) Tenant's Alterations to the Premises made
after the Lease Commencement Date; and, provided further that, any Alterations
required to comply with Laws after the Lease Commencement Date and triggered by
Tenant's performance of Alterations after the Lease Commencement Date shall only
be Tenant's responsibility if such compliance is due to a new Law or change in
the Law arising after the Lease Commencement Date (and such non-compliance did
not exist as of the Lease Commencement Date).  If any Law requires an occupancy
or use permit or license for the Premises or the operation of the business
conducted therein (other than an occupancy or use permit for the initial
occupancy of the Premises, which shall be part of Landlord's obligations
pursuant to Exhibit B), then Tenant shall obtain and keep current such permit or
license at Tenant's expense and shall promptly deliver a copy thereof to
Landlord.   Without limiting the generality of any of the foregoing: Landlord,
as an Operating Charge (to the extent permitted by Article V), shall install and
maintain fire extinguishers and other fire protection devices as may be required
with respect to Tenant's use of the Premises from time to time by any agency
having jurisdiction thereof and/or the underwriters insuring the Building.  Any
Alterations made or constructed by or for Tenant for the purpose of complying
with the ADA or which otherwise require compliance with the ADA shall be done in
accordance with this Lease; provided, that Landlord's consent to such
Alterations shall not constitute either Landlord's assumption, in whole or in
part, of Tenant's responsibility for compliance with the ADA, or representation
or confirmation by Landlord that such Alterations comply with the provisions of
the ADA.  Use of the Premises is subject to all covenants, conditions and
restrictions of record.  Tenant shall not use any space in the Building or the
Land for the sale of goods to the public at large or for the sale at auction of
goods or property of any kind.  Tenant shall not conduct any operations, sales,
promotions, advertising or special events outside the Premises, in the Building
or on the Land, without the prior reasonable approval of Landlord. 
Notwithstanding the foregoing, however, Landlord represents that, as of the date
of this Lease, Tenant's proposed use and occupancy of the Premises in accordance
with the permitted use does not violate any restrictive covenants affecting the
Building.


8

--------------------------------------------------------------------------------





6.2  Tenant shall pay before delinquency any business, rent or other taxes or
fees that are now or hereafter levied, assessed or imposed upon Tenant's use or
occupancy of the Premises, the conduct of Tenant's business at the Premises, or
Tenant's equipment, fixtures, furnishings, inventory or personal property.  If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay as additional rent the amount of such tax or fee.


6.3  To Landlord's actual knowledge, the Premises are not in violation of
Environmental Laws and are free and clear of Hazardous Materials, as defined in
Rider 1, as of the date of this Lease.  Landlord will indemnify Tenant against
any Costs relating to the presence of Hazardous Materials within the Premises as
of the Lease Execution Date and/or Hazardous Materials introduced to the
Premises thereafter by Landlord or any party acting by, through or on behalf of
Landlord, and shall hold Tenant harmless from any Costs associated with removal,
encapsulation or remediation of such Hazardous Materials throughout the Lease
Term. Tenant shall not allow, cause or permit any Hazardous Materials to be
generated, used, treated, released, stored or disposed of in or about the
Building or the Land by Tenant or Tenant's Agents, provided that Tenant and
Tenant's Agents may use and store normal and reasonable quantities of standard
cleaning and office materials in the Premises as may be reasonably necessary for
Tenant to conduct normal general office use operations in the Premises so long
as such materials are properly, safely and lawfully stored and used by Tenant
and the quantity of same does not equal or exceed a "reportable quantity" as
defined in 40 C.F.R. 302 and 305, as amended.  At the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises to Landlord free
of Hazardous Materials introduced thereto by Tenant or Tenant's Agents.  Tenant
shall:  (i) give Landlord immediate verbal and follow‑up written notice of any
actual or threatened Environmental Default, which Environmental Default Tenant
shall cure in accordance with all Environmental Laws and only after Tenant has
obtained Landlord's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; and (ii) promptly deliver to Landlord copies
of any notices or other items received from or submitted to any governmental or
quasi‑governmental agency, or any claim instituted or threatened by any third
party, concerning the Premises, the occupancy or use thereof, or the existence
or potential existence of Hazardous Materials therein.  Upon any Environmental
Default, in addition to all other rights available to Landlord under this Lease,
at law or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to address
same in accordance with this Lease, to perform, at Tenant's sole cost and
expense, any lawful action necessary to address same.


ARTICLE VII
ASSIGNMENT AND SUBLETTING


7.1  Tenant shall not assign, transfer or otherwise encumber (collectively,
"assign") this Lease or all or any of Tenant's rights hereunder or interest
herein, or sublet or permit anyone to use or occupy (collectively, "sublet") the
Premises or any part thereof, without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed (subject to the remainder of this Article VII), provided no Event of
Default exists under this Lease.  For purposes of the immediately preceding
sentence, it shall be reasonable for Landlord to withhold its consent if: 
(i) the proposed subtenant or assignee is engaged in a business, or the Premises
will be used in a manner, that is inconsistent with the first‑class image of the
Building; or  (ii) the proposed use of the Premises is not in compliance with
Article VI; or (iii) the initial Tenant (and Guarantor) does not remain liable
for the payment of all rent and other charges payable by Tenant under this Lease
and for the performance of all other obligations of Tenant under this Lease; or
(iv) the proposed subtenant or assignee is a governmental or quasi‑governmental
agency.  No assignment or right of occupancy hereunder may be effectuated by
operation of law or otherwise without the prior written consent of Landlord.  It
is understood that there shall be no minimum rental rate requirements for any
sublease and that a prospective tenant's financial condition shall not allow
Landlord to deny consent provided Tenant and Guarantor remain liable under the
Lease.  Any attempted assignment, transfer or other encumbrance of this Lease or
all or any of Tenant's rights hereunder or interest herein, and any sublet or
permission to use or occupy the Premises or any part thereof not in accordance
with this Article VII, shall be void and of no force or effect.  Any assignment
or subletting, Landlord's consent thereto, the listing or posting of any name
other than Tenant's, or Landlord's collection or acceptance of rent from any
assignee or subtenant shall not be construed either as waiving or releasing
Tenant from any of its liabilities or obligations under this Lease, or as
relieving Tenant or any assignee or subtenant from the obligation of obtaining
Landlord's prior written consent to any subsequent assignment or subletting. 
During any period that there exists an uncured Event of Default under this
Lease, Tenant hereby authorizes each such assignee or subtenant to pay said rent
directly to Landlord upon receipt of notice from Landlord specifying same. 
Landlord's collection of such rent shall not be construed as an acceptance of
such assignee or subtenant as a tenant.  Tenant shall not mortgage, pledge,
hypothecate or encumber (collectively "mortgage") this Lease without Landlord's
prior written consent, which consent may be granted or withheld in Landlord's
sole, but reasonable discretion.  Tenant shall pay to Landlord all of
Landlord's  actual reasonable, out-of-pocket, third party expenses (including
reasonable attorneys' fees
9

--------------------------------------------------------------------------------





and accounting costs) incurred by Landlord in connection with Tenant's request
for Landlord to give its consent to any assignment, subletting, or mortgage (not
to exceed   per any single request.  Any sublease or assignment shall, at
Landlord's option, be effected on forms reasonably approved by Landlord.  Tenant
shall deliver to Landlord a fully‑executed copy of each agreement evidencing a
sublease or assignment within ten (10) business days after execution thereof.


7.2  Notwithstanding anything contained in this Article VII to the contrary,
provided no Event of Default exists hereunder, Tenant may, with not less than
ten (10) days' prior or subsequent written notice to Landlord (which notice
shall contain a written certificate from Tenant stating the legal and beneficial
relationship of Tenant and the proposed assignee, transferee or subtenant) but
without Landlord's prior written consent and without being subject to Landlord's
rights and Tenant's obligations set forth in Sections 7.4 and 7.5 below, assign
or transfer its entire interest in this Lease or sublease the entire or any
portion of the Premises to an Affiliate of Tenant.  In the event of any such
assignment or subletting, Tenant (and Guarantor) shall remain liable for the
payment of all rent and other charges required hereunder and for the performance
of all obligations to be performed by Tenant hereunder.  Notwithstanding the
foregoing, if Tenant structures an assignment or sublease to an entity that
meets the definition of an Affiliate of Tenant primarily for the purpose of
circumventing the restrictions on subleases and assignments provided elsewhere
in this Article VII, then such subtenant or assignee shall conclusively be
deemed not to be an Affiliate and subject to all such restrictions.  Subject to
the preceding sentence, neither (i) the sale, transfer or issuance of any of the
stock or other ownership interests of Tenant nor (ii) any non-bankruptcy
reorganization of Tenant be deemed to constitute an assignment or other transfer
of this Lease.


7.3  If at any time during the Lease Term Tenant desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Tenant's request to Landlord for Landlord's consent where required, Tenant shall
give to Landlord a Tenant's Sublease Request Notice.


7.4  If the proposed term with respect to the Proposed Sublet Space is (i) for
the then remaining Lease Term and (ii) the Proposed Sublet Space is (or, when
aggregated with other space being sublet or assigned by Tenant, will be) more
than    of the total number of rentable square feet in the Premises, then,
except for any assignment, sublease or other transfer to an Affiliate, Landlord
shall have the right in its sole and absolute discretion to terminate this Lease
with respect to the Proposed Sublet Space by sending Tenant written notice of
such termination within thirty (30) days after Landlord's receipt of Tenant's
Sublease Request Notice.  If the Proposed Sublet Space does not constitute the
entire Premises and Landlord so terminates, then (a) Tenant shall tender the
Proposed Sublet Space to Landlord on the Proposed Sublease Commencement Date and
such space shall thereafter be deleted from the Premises, and (b) as to that
portion of the Premises which is not part of the Proposed Sublet Space, this
Lease shall remain in full force and effect except that Base Rent and additional
rent shall be reduced pro rata.  All costs of any construction required to
permit the operation of the Proposed Sublet Space separate from the balance of
the Premises shall be paid by Landlord.  If the Proposed Sublet Space
constitutes the entire Premises and Landlord so terminates, then Tenant shall
tender the Proposed Sublet Space to Landlord, and this Lease shall terminate, on
the Proposed Sublease Commencement Date.


7.5  If pursuant to any sublease or assignment (whether by operation of law or
otherwise, including an assignment pursuant to the Bankruptcy Code or any
Insolvency Law), the subtenant or assignee thereunder pays any amount in excess
of the rent and other charges due under this Lease after deducting all customary
transaction costs (including, but not limited to, brokerage fees, legal fees,
free rent and any subtenant improvement expenses) incurred by Tenant in
connection with the procurement of such sublease, assignment or other transfer,
then, whether such net excess be in the form of an increased monthly or annual
rental, a lump sum payment, payment (in excess of the market value thereof) for
the sale, transfer or lease of Tenant's fixtures, leasehold improvements, or any
other form of payment having the effect of a "disguised" rental payment (and if
the subleased or assigned space does not constitute the entire Premises, the
existence of such excess shall be determined on a pro‑rata basis), Tenant shall
pay to Landlord, along with Base Rent,   of any such net excess or other premium
actually received by Tenant, which amount shall be calculated and paid by Tenant
to Landlord on a monthly basis as additional rent; provided, however, Tenant
shall not be required to pay Landlord any part of such net excess which is
payable to Tenant during the first (1st) eighteen (18) months of the sublease
term.  Notwithstanding the foregoing, Landlord is not intending to receive any
amounts considered to be based on the net income or profits of Tenant or any
subtenant.  Acceptance by Landlord of any payments due under this Section shall
not be deemed to constitute approval by Landlord of any sublease or assignment,
nor shall such acceptance waive any rights of Landlord hereunder.


7.6  All restrictions and obligations imposed pursuant to this Lease on Tenant
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Tenant shall cause such person to comply
with such restrictions and obligations.  Any assignee shall be deemed to have
assumed obligations from and after the effective date of such assignment and at
Landlord's request shall execute promptly a document confirming such
assumption.  Each sublease is subject to the
10

--------------------------------------------------------------------------------





condition that if the Lease Term is terminated or Landlord succeeds to Tenant's
interest in the Premises by voluntary surrender or otherwise, at Landlord's
option the subtenant shall be bound to Landlord for the balance of the term of
such sublease and shall attorn to and recognize Landlord as its landlord under
the then executory terms of such sublease.


ARTICLE VIII
MAINTENANCE AND REPAIRS


8.1  Except as otherwise provided in this Lease, including, Section 8.2, Article
17 and Article 18, Tenant, at Tenant's sole cost and expense, shall promptly
make all repairs and replacements, and perform all maintenance, in and to the
Premises to keep the Premises in good operating condition and repair, in a
clean, safe and tenantable condition, well-ventilated and moisture controlled,
and otherwise in accordance with the requirements of this Lease.  Tenant shall
likewise maintain all fixtures, furnishings and equipment located in, or
exclusively serving, the Premises and make all required repairs and replacements
thereto.  Tenant shall also maintain, repair and replace, at Tenant's sole cost
and expense, the Tenant Items and shall keep in force customary maintenance and
service contracts therefor.  Tenant shall give Landlord prompt written notice of
any material defects or damage to the structure of, or equipment or fixtures
constituting a Building Structure and System in, the Building or any part
thereof, or any mold or moisture condition, of which Tenant has knowledge. 
Tenant shall suffer no physical waste or injury to any part of the Premises, and
shall, at the expiration or earlier termination of the Lease Term, surrender the
Premises in an order and condition equal to or better than that on the Lease
Commencement Date, except for ordinary wear and tear, casualty, condemnation,
repairs and replacements which are Landlord's responsibility hereunder,
Alterations and Landlord's Work that Tenant is permitted to surrender, and
Hazardous Materials (except to the extent introduced by Tenant or Tenant's
Agents in violation of this Lease).  Except as otherwise provided in this Lease,
all injury, breakage and damage to the Premises and to any other part of the
Building or the Land to the extent caused by any act or omission of Tenant or
any Agent of Tenant, shall be repaired by and at Tenant's expense, except that
if either an emergency condition exists or the Lease Term has expired or Tenant
fails to commence and diligently prosecute to completion repair of any such
injury, breakage or damage within a reasonable period (not to exceed thirty (30)
days) following Tenant's receipt of written notice from Landlord, then Landlord
shall have the right at Landlord's option to make any such repair and to charge
Tenant for all reasonable out-of pocket costs and reasonable out-of-pocket
expenses incurred in connection therewith.  Landlord shall provide and install
replacement tubes for Building standard fluorescent light fixtures (subject to
reimbursement pursuant to Article V).  All other bulbs and tubes for the
Premises shall be provided and installed at Tenant's expense; provided that if
Tenant elects to supply the bulbs or tubes to Landlord, then Landlord shall
provide the labor involved for such replacement at no cost to Tenant.


8.2  Except as otherwise provided in this Lease and subject to normal wear and
tear, Landlord at its expense (subject to reimbursement pursuant to Article V if
and to the extent permitted thereby) shall keep the Building Structure and
Systems, including (a) the structural portions of the Building, (b) the exterior
walls of the Building, including, without limitation, glass and glazing, (c) the
roof (including the roof membrane), (d) mechanical, electrical, plumbing and
life safety systems, and (e) Common Areas in clean and in good operating
condition consistent with similar Class – A office buildings in the Las Colinas
submarket (including, without limitation, to prune and, subject to obtaining the
approval of the Las Colinas Association, remove if necessary, the trees directly
in front of the Building, such that the view of Tenant's signage is not
obstructed), and, promptly after becoming aware of any item needing repair or
replacement, will make such repair or replacement, and shall otherwise maintain
the Building Structure and Systems in material compliance with all Laws. 
Landlord shall deliver the Premises on the Lease Commencement Date with the
Building Structure and Systems in good working order and condition, with the
Building free from leaks, but otherwise in "as is" condition, except as
otherwise expressly provided in this Lease and Exhibit B; provided, however,
that the Building shall be in material compliance with all Laws as of the Lease
Commencement Date, including the Americans with Disabilities Act; and provided
further that, in the event it is later discovered that the Building was not in
material compliance with all Laws as of the Lease Commencement Date, Landlord,
at its sole cost and expense, shall be responsible for restoring such
compliance.  Tenant's acceptance of the Premises shall not be deemed a waiver of
Tenant's rights to have defects in the Building Structure and Systems that exist
on the Lease Commencement Date repaired by Landlord at its sole cost and
expense.  Tenant shall give notice to Landlord whenever any defect in the
Building Structure or Systems becomes reasonably apparent, and Landlord shall
repair such defect as soon as practicable at Landlord's sole cost and expense
(and not as an Operating Charge).  Notwithstanding any of the foregoing to the
contrary:  (i) maintenance and repair of all Tenant Items shall be the sole
responsibility of Tenant and shall be deemed not to be a part of the Building
Structure and Systems; and (ii) Landlord shall have no obligation to make any
repairs whatsoever to the extent caused by any act or omission of Tenant or any
Tenant Agent.  In the event that Tenant elects to use the existing lobby entry
doors for the Building, Landlord shall perform, at its sole cost and expense
(and not as an Operating Charge and not as a cost for which the Allowance may be
used), any alterations, replacements or improvements required to cause such
doors to
11

--------------------------------------------------------------------------------





be in material compliance with all Laws as of the Lease Commencement Date.  In
addition, and notwithstanding anything to the contrary in this Lease, Landlord
shall perform and construct (subject to inclusion of any costs therefor being
included in Operating Charges, if permitted), and Tenant shall have no
responsibility to perform or construct, any repair, maintenance or improvements
(w) necessitated by the acts or omissions of Landlord, Landlord's Agents any
other occupant of the Project, or their respective agents, employees or
contractors, (x) for which Landlord has a right of reimbursement from others,
(y) to the structural portions of the Premises, including foundations and areas
beneath foundations and to any Common Areas of the Project exterior to the
Building and (z) which are treated as a "capital expenditure" under generally
accepted accounting principles.


8.3  To the best of Landlord's actual knowledge, the Premises will be in
material compliance with all Laws (including, without limitation, the ADA) as of
the Lease Commencement Date.  During the Lease Term, Landlord shall ensure that
the Common Areas shall remain in material compliance with all Laws and life
safety requirements and will indemnify Tenant against any damages or loss due to
non-compliance of the Common Areas with any Laws; provided, however, Landlord
shall be permitted to pass through any costs of compliance as Operating Charges
in accordance with and subject to the provisions of this Lease.


ARTICLE IX
ALTERATIONS


9.1  The initial improvement of the Premises under this Lease shall be
accomplished by Landlord or its designated contractor(s) in accordance with
Exhibit B.  Landlord is under no obligation to make any Alterations in or to the
Premises or the Building except as may be otherwise expressly provided in this
Lease.


9.2  Tenant shall not make or permit anyone to make any Alterations in or to the
Premises or the Building without the prior written consent of Landlord, which
consent may be withheld or granted in Landlord's sole and absolute discretion
with respect to structural Alterations and any Alterations which are visible
from the exterior of the Premises (excluding signage which is governed by
Article X), and which consent shall not be unreasonably withheld, conditioned or
delayed with respect to all other Alterations.  Notwithstanding the foregoing,
Tenant shall have the right to make Cosmetic Changes within the Premises without
requiring the consent of Landlord.  All Alterations made by Tenant shall be
made:  (a) in a good, workmanlike, first‑class and prompt manner; (b) using new
or comparable materials only; (c) by a contractor reasonably approved in writing
by Landlord; (d) under the supervision of an architect reasonably approved in
writing by Landlord to the extent an architect's services are reasonably
required for such Alterations; (e) in accordance with plans and specifications
reasonably acceptable to Landlord, approved in writing at Landlord's standard
charge; (f) in accordance with all Laws; and (g) after obtaining public
liability and worker's compensation insurance policies reasonably approved in
writing by Landlord (all contractors and subcontractors shall be required to
procure and maintain insurance against such risks, in such amounts, and with
such companies as Landlord may reasonably require.  Certificates of such
insurance must be received by Landlord before any work is commenced.  All
contracts between Tenant and a contractor must explicitly require the contractor
to (1) name Landlord and Landlord's agents as additional insureds and (2)
indemnify and hold harmless Landlord and Landlord's agents. Tenant shall deliver
to Landlord written, unconditional, full or partial (as applicable) waivers of
mechanics' and materialmen's liens against the Premises and the Building for all
work, labor and services to be performed and materials to be furnished within
ten (10) business days after the applicable portion of the Alterations are
completed.  If any lien (or a petition to establish such lien) is filed in
connection with any Alteration made by or on behalf of Tenant, such lien (or
petition) shall be discharged by Tenant within ten (10) days thereafter, at
Tenant's sole cost and expense, by the payment thereof or by the filing of a
reasonably acceptable bond.  If Landlord gives its consent to the making of any
Alteration, such consent shall not be deemed to be an agreement or consent by
Landlord to subject its interest in the Premises or the Building to any liens
which may be filed in connection therewith.  Tenant acknowledges that any
Alterations are accomplished for Tenant's account, Landlord having no obligation
or responsibility in respect thereof.  Landlord's approval of any plans and
drawings (and changes thereto) regarding any Alterations or any contractor or
subcontractor performing such Alterations shall not constitute Landlord's
representation that such approved plans, drawings, changes or Alterations comply
with all Laws.  Any deficiency in design or construction of any Alteration,
although same had prior approval of Landlord, shall be solely the responsibility
of Tenant.  All Alterations affecting structural elements of the Building, the
fire and life safety system, the roof of the Building, or any areas outside of
the Premises shall, at Landlord's election, be performed by Landlord's
designated contractor or subcontractor at Tenant's expense (provided the cost
therefor is competitive).  In connection with any Alteration which Tenant
requests Landlord complete during the Term of this Lease, Landlord shall be paid
a construction supervision fee in an amount equal to   of the total cost of such
Alteration; provided, however, that, except for any actual, third-party costs
reasonably incurred by Landlord relating to such Alterations, Tenant shall not
be obligated to pay any fee for any Alteration performed by Tenant in the
Premises.  Promptly after the completion of an Alteration, Tenant at its expense
shall deliver to Landlord three (3) sets of accurate as‑built (or record)
drawings and CAD drawings showing such Alteration in place.


12

--------------------------------------------------------------------------------





9.3  If any Alterations that require Landlord's consent are made without the
prior written consent of Landlord, then Landlord shall have the right, at
Tenant's expense, to so remove and correct such Alterations and restore the
Premises and the Building.  All Alterations to the Premises or the Building made
by either party shall immediately become the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof at the
expiration or earlier termination of the Lease Term; provided, however, that
(a)  Tenant shall have the right to remove, prior to the expiration or earlier
termination of the Lease Term, all movable furniture, furnishings, trade
fixtures and equipment installed in the Premises solely at the expense of Tenant
("Tenant's Property"), and (b) Tenant shall remove at its expense all
Alterations and other items in the Premises or the Building which Landlord
designates in writing for removal. Landlord shall make such designation promptly
after receipt of a written request from Tenant given with Tenant's request for
Landlord's approval of such Alteration.  Notwithstanding the foregoing, Tenant
shall not be required to remove: (x) Alterations consisting of standard buildout
items that are typically installed by similar tenants in multi‑tenanted,
multi‑story, first class office buildings (such as partitions, but not interior
staircases, for example); (y) any Alteration made by Landlord in initially
finishing and completing the Premises in accordance with Exhibit B, except as
otherwise indicated on any of Tenant's plans; and (z) cabling and wiring, so
long as such cabling and wiring is terminated in accordance with all Laws. 
Movable furniture, furnishings and trade fixtures shall be deemed to exclude
without limitation any item the removal of which might cause damage to the
Premises or the Building.  If such removal causes damage or injury to the
Premises or the Building, then Tenant shall repair all damage and injury to the
Premises or the Building caused by such removal as aforesaid.  If such
furniture, furnishings and equipment are not removed by Tenant prior to the
expiration or earlier termination of the Lease Term, then Landlord shall have
the right at Tenant's expense to remove from the Premises any or all such items
or to require Tenant to do the same, except as otherwise provided in this
Section.  If Tenant fails to return the Premises to Landlord as required by this
Section, then Tenant shall pay to Landlord, all reasonable costs incurred by
Landlord in effectuating such return.  Landlord shall have no lien or other
interest in any item of Tenant's Property and hereby waives any statutory or
common law lien on Tenant's Property.


ARTICLE X
SIGNS


10.1  Landlord will list, at Landlord's expense, the name of Tenant (and any
permitted subtenants and assignees) and its employees in the Building directory
in a number of listings up to the Building Directory Share.  Tenant shall not
place, inscribe, paint, affix or otherwise display any sign, advertisement,
picture, lettering or notice of any kind on any part of the exterior of the
Building, or on any part of the interior of the Premises which can be seen from
outside the Premises (such as windows and doors), without the prior written
approval of Landlord, which may be granted or withheld in Landlord's sole and
absolute discretion as to any sign visible from the exterior of the Building,
and which approval shall not be unreasonably withheld as to any other signs. 
Landlord shall not unreasonably withhold its consent to any Tenant signage in
the Building's main lobby, provided such signage complies with all Laws and
Project covenants and regulations.  If any such item that has not been approved
by Landlord is so displayed, then Landlord shall have the right to require
Tenant to remove such item, and, if Tenant fails to do so within three (3)
business days after such notice, remove such item at Tenant's expense.  Landlord
reserves the right to install and display signs, advertisements and notices on
any part of the exterior or interior of the Building to the extent required by
applicable Laws.


10.2  In addition, (i) so long as Tenant is occupying at least four (4) full
floors in the Building, Tenant shall have the exclusive right to install a sign
displaying Tenant's trade name and/or logo on the exterior of the Building and
the right to install two (2) flag poles at the Building and to fly Tenant's
corporate flag (and neither Landlord nor any other occupant of the Project shall
have the right to install flagpoles at the Building), (ii) Tenant shall have the
exclusive right (subject to the penultimate sentence of this Section 10.2) to
install one (1) monument sign for Tenant's exclusive use directly in front of
the main entrance to the Building (the "Building Monument Sign"), and (iii)
Tenant shall have the right to install additional exterior monument identity
signage and directional monument signage on the existing monuments at the
Building; provided that Tenant shall obtain Landlord's written approval of the
size, location, and plans and specifications for all such signs and flag poles,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall obtain any necessary permits for said signs and flag poles, as well as all
necessary governmental and Las Colinas Association approvals.   Tenant shall
install its approved signs and flag poles at times mutually agreed upon by
Landlord and Tenant, it being understood and agreed that Landlord shall have the
right to supervise such installation.  Throughout the Lease Term, Tenant shall
pay for all electricity (if any) consumed by said signs, and shall maintain said
signs and flag poles in good condition and repair.  Upon the expiration or
termination of the Term of this Lease, Tenant, at its sole cost and expense,
shall remove such signs and flag poles and repair any damage to the Project,
Building and/or monuments resulting therefrom, and make all repairs necessary to
return
13

--------------------------------------------------------------------------------





the area of the Project, Building and monuments on which such signs were
installed to their condition prior to the installation of Tenant's signs and
flag poles.  The foregoing exterior and monument signs and flag poles shall be
installed by Tenant at its sole cost and expense, which cost may be deducted
from the Improvements Allowance.  In the event that Tenant does not Lease the
entire Building, then the Building Monument Sign shall become a multi-tenant
monument sign.  Landlord shall use commercially reasonable efforts, at Tenant's
sole cost and expense, to assist with Tenant's efforts to obtain approval for
Building top signage from the governing authorities prior to and during the
Lease Term.


ARTICLE XI
INTENTIONALLY OMITTED


ARTICLE XII
INSPECTION


12.1  Tenant shall permit Landlord, its agents and representatives, and the
holder of any Mortgage, to enter the Premises at any time and from time to time,
without charge therefor and without diminution of the rent payable by Tenant, in
order to examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as are required or permitted under this Lease, or to
exhibit the same to brokers(during the last twelve (12) months of the Lease
Term), prospective tenants (during the last twelve (12) months of the Lease
Term), lenders, and purchasers.  Except in the event of an emergency, Landlord
shall (i) give Tenant at least 24 hours advance notice of any such entry, which
entry shall be during Normal Building Hours, (ii) permit Tenant to have a
representative present at such time; (iii) comply with Tenant's reasonable
security measures, and (iv) minimize disruption to Tenant's normal business
operations in the Premises in connection with any such entry but same shall not
prohibit Landlord from performing maintenance and repairs required or permitted
under this Lease during business hours and Landlord shall have no obligation to
employ overtime or other premium pay labor or other costs in connection
therewith.


ARTICLE XIII
INSURANCE


13.1  If any increase in the rate of property or other insurance is due to any
activity, equipment or other item of Tenant, then (whether or not Landlord has
consented to such activity, equipment or other item) Tenant shall pay as
additional rent due hereunder the amount of such increase.  The statement of any
applicable insurance company or insurance rating organization (or other
organization exercising similar functions in connection with the prevention of
fire or the correction of hazardous conditions) that an increase is due to any
such activity, equipment or other item shall be conclusive evidence thereof.


13.2        (a)  Throughout the Lease Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A-VII or
better rating and S&P rating of at least A:


(i)  Commercial General Liability ("CGL") insurance (written on an occurrence
basis) with limits not less than   per occurrence,    annual general aggregate
(on a per location basis),    products/completed operations aggregate, 
 personal and advertising injury liability,    fire damage legal liability, and 
 medical payments.  CGL insurance shall be written on ISO occurrence form CG 00
01 96 (or a substitute form providing equivalent or broader coverage) and shall
cover liability arising from Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.


(ii)  Workers Compensation insurance as required by the applicable state law,
and Employers Liability insurance with limits not less than   for each
accident,    disease‑policy limit, and   disease‑each employee.


(iii)  Commercial Auto Liability insurance (if applicable) covering automobiles
owned, hired or used by Tenant in carrying on its business with limits not less
than  combined single limit for each accident.


(iv)  Umbrella/Excess Insurance coverage on a follow form basis in excess of the
CGL, Employers Liability and Commercial Auto Policy with limits not less than  
per occurrence and   annual aggregate.


(v)  All Risk Property Insurance covering Tenant's property, Landlord's Work,
and all improvements and equipment located at the Building.  If Tenant is
responsible for any machinery, Tenant shall maintain boiler and machinery
insurance.


14

--------------------------------------------------------------------------------





(vi)  Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations.


(vii)  Tenant or Tenant's contractor(s) shall carry Builder's Risk (or Building
Constructions) insurance during the course of construction of any Alteration
until completion thereof.  Such insurance shall be on a form covering Landlord,
Landlord's architects, Landlord's contractor or subcontractors, Tenant and
Tenant's contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered upon all Alterations in place and all materials stored at the Premises,
and all materials, equipment, supplies and temporary structures of all kinds
incident to Alterations and builder's machinery, tools and equipment, all while
forming a part of, or on the Premises, or when adjacent thereto, while on
drives, sidewalks, streets or alleys, all on a completed value basis for the
full insurable value at all times.  Said Builder's Risk Insurance shall contain
an express waiver of any right of subrogation by the insurer against Landlord,
its agents, employees and contractors.


(b)  Landlord and the Landlord Insured Parties shall be endorsed on each policy
as additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory.  Landlord shall be a loss payee
on the Property policy in respect of Tenant's Alterations.  All insurance shall
contain an endorsement that such policy shall remain in full force and effect
notwithstanding that the insured may have waived its right of action against any
party prior to the occurrence of a loss (Tenant hereby waiving its right of
action and recovery against and releasing Landlord and Landlord's
Representatives from any and all liabilities, claims and losses to property for
which they may otherwise be liable to the extent Tenant is covered by insurance
carried or required to be carried under this Lease).  Tenant or Tenant's
representative will provide thirty (30) days written notice to Landlord of
Notice of Cancellation should any of the above policies be cancelled before the
expiration date. Tenant shall deliver an Acord 25 certificate with respect to
all liability and personal property insurance and an Acord 28 certificate with
respect to all commercial property insurance to Landlord on or before the Lease
Commencement Date and at least annually thereafter.  If Tenant fails to provide
evidence of insurance required to be provided by Tenant hereunder, prior to
commencement of the Lease Term and thereafter within thirty (30) days following
Landlord's request during the Lease Term (and in any event within three (3) days
prior to the expiration date of any such coverage, any other cure or grace
period provided in this Lease not being applicable hereto), Landlord shall be
authorized (but not required) after ten (10) days' prior notice to procure such
coverage in the amount stated with all costs thereof to be chargeable to Tenant
and payable as additional rent upon written invoice therefor.  Tenant shall be
responsible for any deductible or self-insured retention contained within its
insurance programs.


13.3  Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building, including, without limitation,
the Landlord's Work during construction in accordance with Exhibit B, and
Landlord's property therein in an amount required by its insurance company to
avoid the application of any coinsurance provision.  Notwithstanding anything to
the contrary in this Lease, Landlord hereby waives its right of recovery against
Tenant, Tenant's Agents and any permitted subtenants and assignees and releases
Tenant, Tenant's Agents and any permitted subtenants and assignees from any and
all liabilities, claims and losses for which such person or entity may otherwise
be liable to the extent caused by a risk which is actually insured against or
which is required to be insured against under the Lease.  Landlord shall secure
a waiver of subrogation endorsement from its insurance carrier.  Landlord also
agrees to carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant pursuant to Section 13.2).  Landlord may elect to carry such other
additional insurance or higher limits as it reasonably deems appropriate. 
Tenant acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, Tenant's personal property or any Alterations
performed by Tenant, and that Landlord shall not carry insurance against, or be
responsible for any loss suffered by Tenant due to, interruption of Tenant's
business.


ARTICLE XIV
SERVICES AND UTILITIES


14.1  From and after the Lease Commencement Date, Landlord will provide to the
Premises: During Building Hours, air‑conditioning and heating during the seasons
they are required at such temperatures and in such amounts standard for
comparable buildings in the Las Colinas submarket; janitorial service after
5:30 p.m. on Monday through Friday only (excluding Holidays); electric power
from the utility provider sufficient for customary lighting purposes and normal
office use; standard hot and cold water in Building standard bathrooms and
chilled water in Building standard drinking fountains; elevator service (with at
least one (1) elevator in operation at all times, except in the event of an
emergency); landscaping and snow removal during the seasons they are required;
and exterior window‑cleaning service.  If Tenant requires air‑conditioning or
heat beyond the Building Hours, then Landlord will furnish the same provided
Tenant gives Landlord advance notice of such requirement (by 2:00 p.m. of the
same day for extra service needed Monday through Friday, and by 2:00 p.m. on
Friday
15

--------------------------------------------------------------------------------





for extra service needed on Saturday or Sunday), provided, however, that
Landlord will cooperate in good faith to accommodate Tenant's needs in the event
Tenant is unable to satisfy the 2:00 p.m. notice requirements.  Tenant shall pay
for such extra service at a charge of   per hour per floor (with a two (2) hour
minimum) during the initial Lease Term; provided, however, Landlord shall
provide up to one hundred (100) hours of overtime HVAC to the Premises per Lease
Year at no charge to Tenant.  To the extent Tenant provides or contracts for any
services relating to any Building Structure or System or any service or utility
being provided by Landlord to the Premises directly from the supplier (which
Tenant shall not be permitted to do without Landlord's prior written consent,
which consent shall not be unreasonably withheld conditioned or delayed), Tenant
shall enter into and maintain a service contract therefor with a contractor
licensed to do business in the jurisdiction in which the Building is located and
otherwise approved by Landlord.  Tenant shall have access to the Building
twenty‑four (24) hours per day each day of the year (except in the event of an
emergency).  Landlord shall provide a card key (or similar type of) access
system to provide access to the Building and the Parking Facility at times other
than Building Hours.  A reasonable number of access cards or other means of
access (not to exceed the Access Card Allotment shall be provided to Tenant at
no cost to Tenant (except that Landlord may charge Tenant for replacement
cards).  Such access cards shall be issued by Landlord to the specific
individuals that are designated by Tenant.  Tenant shall not permit anyone,
except for Tenant's Agents, employees, permitted subtenants and assigns and
authorized guests, to enter the Building at times other than the Building
Hours.  All persons entering or exiting the Building at times other than the
normal hours of operation of the Building shall, at Landlord's discretion, be
required to sign in and out.


14.2  Landlord shall not have any liability to Tenant, and Tenant shall not be
entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord's failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder; provided, however, that (a) if
all or a portion of the Premises is rendered unusable by Tenant for a continuous
period of five (5) consecutive business days after Tenant gives Landlord written
notice thereof, and if Tenant does not in fact use all of a portion of the
Premises during such period, then, so long as no Event of Default exists under
this Lease, Tenant shall be entitled, as its sole and exclusive remedy, to a
proportionate abatement of the Base Rent and Additional Rent payable hereunder
for the period beginning on the day after such five (5) business day period ends
and continuing until the earlier of the date Tenant resumes use or occupancy of
the Premises or the date use of the Premises is restored to Tenant; and
(b) Landlord shall use reasonable efforts to restore such failure or inability
so long as such failure or inability is within Landlord's reasonable control to
correct.  Notwithstanding the foregoing, if the entire Premises is unusable for
a period of ninety (90) or more consecutive days due to Landlord's failure (or
inability) to furnish the foregoing services, and such failure is not due to a
casualty pursuant to the provisions of Article XVII, then Tenant shall have the
right to terminate this Lease upon delivery to Landlord of written notice within
one hundred (100) days after the commencement of such failure.


14.3  The first floor auditorium in the 6031 Building shall be available for
Tenant's non-exclusive use during the Term (with the same capacity, quality of
finish, and levels of maintenance and service as on the date of this Lease) on a
first-come, first-served basis at Landlord's current market rates.  Subject to
availability and on a reservation basis, Tenant shall have the right to use the
auditorium for one (1) full day per month at no charge during the initial Lease
Term.


ARTICLE XV
LIABILITY OF LANDLORD


15.1  Landlord and Landlord's Representatives shall not be liable to Tenant or
any other person or entity for any damage, injury, loss or claim based on or
arising out of the following (except as otherwise provided in this Lease): 
repair to any portion of the Premises or the Building; interruption in the use
of the Premises or the Building or any equipment therein; any accident or damage
resulting from any use or operation (by Landlord, Tenant or any other person or
entity) of elevators or heating, cooling, electrical, sewage or plumbing
equipment or apparatus; termination of this Lease by reason of damage to the
Premises or the Building; any fire, robbery, theft, vandalism, mysterious
disappearance or any other casualty; actions of any other tenant of the Building
or of any other person or entity; failure or inability to furnish any service
specified in this Lease; and leakage in any part of the Premises or the Building
from water, rain, ice or snow that may leak into, or flow from, any part of the
Premises or the Building, or from drains, pipes or plumbing fixtures in the
Premises or the Building.  If any condition exists which may be the basis of a
claim of constructive eviction, then Tenant shall give Landlord written notice
thereof and a reasonable opportunity to correct such condition.  Any property
placed by Tenant or any Agent in or about the Premises or the Building shall be
at the sole risk of Tenant, and Landlord shall not in any manner be held
responsible therefor.  Any person receiving an article delivered for Tenant
shall be acting as Tenant's agent for such purpose and not as Landlord's agent. 
For purposes of this Article, the term "Building" shall be deemed to include the
Land.  Notwithstanding the foregoing provisions of this Section, Landlord shall
not be released from liability to Tenant for any loss, Cost or damage caused by
the negligence or willful misconduct of Landlord or Landlord's Representatives;
provided, however, that neither Landlord nor any of Landlord's Representatives,
nor shall Tenant or any of Tenant's
16

--------------------------------------------------------------------------------





Representatives (nor any past, present or future board member, partner, trustee,
director, member, officer, employee, agent, representative or advisor of any of
them) under any circumstances be liable for any exemplary, punitive,
consequential or indirect damages (or for any interruption of or loss to
business) in connection with or relating to this Lease, except for Tenant's
liability under Article XXII.


15.2       (a)  Except to the extent caused by the negligence or willful
misconduct of Landlord or its agents or Landlord's breach of this Lease, Tenant
shall reimburse Landlord, its employees and agents for (as additional rent), and
shall indemnify, defend upon request and hold them harmless from and against all
reasonable Costs suffered by or claimed against them, directly or indirectly, to
the extent based on or arising out of, in whole or in part, (i) use and
occupancy of the Premises or the business conducted therein, (ii) any negligent
or willful act or omission of Tenant or any Agent, (iii) any breach of Tenant's
obligations under this Lease, including failure to comply with Laws (to the
extent required pursuant to this Lease) or surrender the Premises upon the
expiration or earlier termination of the Lease Term, or (iv) any entry by Tenant
or any Agent upon the Land prior to the Lease Commencement Date.


(b)  Except to the extent caused by the negligence or willful misconduct of
Tenant or an Agent of Tenant or Tenant's breach of this Lease, Landlord shall
reimburse Tenant and shall indemnify and hold Tenant harmless from and against
all Costs suffered or claimed against them, directly or indirectly, based on or
arising out of, in whole or in part: (i)  Landlord or Landlord's Agents use or
control of the Common Areas of the Building and the Building Structure and
Systems, (ii) any negligent or willful act or omission of Landlord or any
Landlord Agent, or (iii) any breach of Landlord's obligations under this Lease,
including failure to comply with Laws.


15.3  No landlord hereunder shall be liable for any obligation or liability
based on or arising out of any event or condition occurring during the period
that such landlord was not the owner of the Building or a landlord's interest
therein.  Within five (5) days after request, Tenant shall attorn to any
transferee landlord and execute, acknowledge and deliver any document submitted
to Tenant confirming such attornment provided such transferee assumes in writing
the obligations of Landlord hereunder which accrue from and after the date of
the transfer and does not disturb Tenant's possession of the Premises.


15.4  Except as otherwise provided in this Lease, Tenant shall not have the
right to set off or deduct any amount allegedly owed to Tenant pursuant to any
claim against Landlord from any rent or other sum payable to Landlord.


15.5  If Tenant or any Agent is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord's estate and interest in the Building which shall be deemed to include
proceeds actually received by Landlord from any sale of the Building (net of all
expenses of sale), insurance or condemnation proceeds (subject to the rights of
any Mortgagees), and rental income from the Building (net of all expenses). No
other asset of Landlord, and no asset of any of Landlord's Representatives (or
any past, present or future board member, partner, director, member, officer,
trustee, employee, agent, representative or advisor of any of them (each, an
"officer")) or any other person or entity, shall be available to satisfy or be
subject to any such judgment.  No such Landlord's Representative, officer or
other person or entity shall be held to have personal liability for satisfaction
of any claim or judgment whatsoever under this Lease.


ARTICLE XVI
RULES


16.1  Tenant and Agents shall at all times abide by and observe the rules
specified in Exhibit C.  Tenant and Agents shall also abide by and observe any
other rule that Landlord may reasonably promulgate from time to time for the
operation and maintenance of the Building, provided that written notice thereof
is given, such rule is not inconsistent with the provisions of this Lease, and
such rule does not materially increase Tenant's obligations or materially
decrease its rights hereunder or unreasonably interferes with Tenant's use of
the Premises.  All rules shall be binding upon Tenant and enforceable by
Landlord as if they were contained herein.  Nothing contained in this Lease
shall be construed as imposing upon Landlord any duty or obligation to enforce
such rules, or the terms, conditions or covenants contained in any other lease,
as against any other tenant, and Landlord shall not be liable to Tenant for the
violation of such rules by any other tenant or its employees, agents, assignees,
subtenants, invitees or licensees.  Landlord shall use reasonable efforts not to
enforce any rule or regulation in a manner which unreasonably discriminates
among similarly situated tenants.


ARTICLE XVII
DAMAGE OR DESTRUCTION


17.1  If the Premises or the Building are totally or partially damaged or
destroyed, then Landlord shall diligently repair and restore the Premises and
the Building to substantially the same condition they were in prior to such
damage or destruction; provided, however, that if in Landlord's reasonable
17

--------------------------------------------------------------------------------





judgment such repair and restoration cannot be completed within three hundred
sixty (360) days after the occurrence of such damage or destruction (taking into
account the time needed for effecting a satisfactory settlement with any
insurance company involved, removal of debris, preparation of plans and issuance
of all required governmental permits), then Landlord shall have the right to
terminate this Lease by giving written notice of termination within forty‑five
(45) days after the occurrence of such damage or destruction.  If this Lease is
terminated pursuant to this Article, then rent shall be apportioned and paid to
the earlier of the date of termination or the date Tenant completely vacates and
abandons the Premises on account of such damage and Landlord shall be entitled
to any insurance proceeds received by Tenant that are attributable to
improvements required to be insured by Tenant that would remain in the Premises
at the end of the Lease Term.  If this Lease is not terminated as a result of
such damage or destruction, then until such repair and restoration of the
Premises are substantially complete, Tenant shall receive an equitable abatement
of rent equitably abated based upon the extent to which Tenant's use of the
Premises is diminished; provided, however, that if Tenant fails to immediately
pay over to Landlord insurance proceeds (which Tenant is required to pay to
Landlord pursuant to the terms of this Lease) when received from Tenant's
insurance any such rent abatement shall end on the date when Landlord would have
been able to substantially complete repair and restoration of the Premises had
Tenant timely paid Landlord such insurance proceeds.  Tenant shall have no
obligation to pay to Landlord any insurance proceeds received by Tenant which
are on account of business interruption or Alterations to the Premises which
Landlord is not required to restore pursuant to the terms of this Section. 
After receipt of all available insurance proceeds (including proceeds of
insurance maintained by Tenant and required to be paid to Landlord hereunder),
Landlord shall proceed with and bear the expenses of such repair and restoration
of the Premises and the Building; provided, however, that (a)  Tenant shall pay
the amount by which the cost of restoring any item which Landlord is required to
restore and Tenant is required to insure exceeds the insurance proceeds received
with respect thereto, and (b) Landlord shall not be required to repair or
restore any Alterations or any other contents of the Premises (including any
Tenant Items).  Notwithstanding anything herein to the contrary, Landlord shall
have the right to terminate this Lease if (1) insurance proceeds plus
deductibles equal less than    of the value of the Building as of the date of
the casualty (so long as Landlord maintains the insurance required by
Section 13.3), (2) the holder of any Mortgage applies such insurance proceeds to
the payment of outstanding indebtedness such that the remaining proceeds
available for such repair and restoration equal less than   of the value of the
Building as of the date of the casualty, or (3) zoning or other applicable Laws
or regulations do not permit such repair and restoration in a manner that
permits general office use of the Premises; provided, however, that as to (1)
and (2) Tenant shall have the right to void such termination, by delivering to
Landlord, within thirty (30) days after receipt of Landlord's notice of
termination, any shortfall in funds in excess of the foregoing   threshold.  Any
monies provided to Landlord in accordance with the foregoing sentence shall not
be recoverable by Tenant from Landlord.


17.2  If, within forty‑five (45) days after the occurrence of the damage or
destruction described in Section 17.1, Landlord determines in its sole but
reasonable judgment that the repairs and restoration cannot be substantially
completed within three hundred sixty (360) days after the date of such damage or
destruction, and provided Landlord does not elect to terminate this Lease
pursuant to this Article, then Landlord shall promptly notify Tenant of such
determination.  For a period continuing through the later of the thirtieth
(30th) day after the occurrence of the damage or destruction or the tenth (10th)
day after receipt of such notice, Tenant shall have the right to terminate this
Lease by providing written notice to Landlord (which date of such termination
shall be not more than thirty (30) days after the date of Tenant's notice to
Landlord).


17.3  In the event that the repair and restoration of the Premises and such
portions of the Building as may be reasonably necessary for the operation of
Tenant's business within and from the Premises is not completed prior to the end
of three hundred sixty (360) days after the occurrence of such damage or
destruction, Tenant shall thereafter have the right to terminate this Lease by
delivering written notice of such termination to Landlord.  Any such termination
by Tenant shall be effective as of the date set forth in such termination
notice, which date shall not be less than thirty (30) days after the date of
such notice, or if no such date is set forth in such notice, the date that is
thirty (30) days after the date of such notice; provided, however, that in the
event that such repair and restoration is completed prior to the effective date
of such termination, Tenant's termination notice will be deemed to have been
rescinded and this Lease shall thereafter continue in full force and effect as
if no such termination notice had been given by Tenant.


ARTICLE XVIII
CONDEMNATION


18.1  If one‑third or more of the Premises, or the use or occupancy thereof,
shall be taken or condemned by any governmental or quasi‑governmental authority
for any public or quasi‑public use or purpose or sold under threat of such a
taking or condemnation (collectively, "condemned") or if Tenant's use of the
Premises would no longer be feasible as a result thereof, then this Lease shall
terminate on the
18

--------------------------------------------------------------------------------





day prior to the date title thereto vests in such authority and rent shall be
apportioned as of such date.  If less than one‑third of the Premises or
occupancy thereof is condemned, and if Tenant's use of the Premises is
commercially feasible after such taking or condemnation, then this Lease shall
continue in full force and effect as to the part of the Premises not so
condemned, except that as of the date title vests in such authority Tenant shall
not be required to pay rent with respect to the part of the Premises so
condemned.  Landlord shall notify Tenant of any condemnation contemplated by
this Section promptly after Landlord receives notice thereof.  Within ten (10)
days after receipt of such notice, Tenant shall have the right to terminate this
Lease with respect to the remainder of the Premises not so condemned as of the
date title vests in such authority if such condemnation renders said remainder
of the Premises reasonably unusable for their intended purpose.  Notwithstanding
anything herein to the contrary, if   or more of the parking areas is condemned,
and if Landlord is unable to promptly provide alternative parking which is
reasonably proximate to the Premises, then whether or not any portion of the
Premises is condemned, Tenant shall have the right to terminate this Lease as of
the date title vests in such authority.


18.2  All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and, except as otherwise provided herein,
Tenant assigns to Landlord all rights to such awards, damages and compensation. 
Tenant shall be permitted to make a claim against such proceeds or such
authority for any portion of such award, damages or compensation attributable to
damage to improvements in the Premises installed at Tenant's cost, loss of
profits and goodwill, or severance damages.  Nothing contained herein, however,
shall prevent Tenant from pursuing a separate claim against the authority for
relocation expenses and for the value of furnishings, equipment and trade
fixtures installed in the Premises at Tenant's expense and which Tenant is
entitled pursuant to this Lease to remove at the expiration or earlier
termination of the Lease Term, provided that such claim shall in no way diminish
the award, damages or compensation payable to or recoverable by Landlord in
connection with such condemnation.


ARTICLE XIX
DEFAULT


19.1  If there shall be an Event of Default, as defined in Rider 1 (even if
prior to the Lease Commencement Date), then the provisions of Section 19.2 shall
apply to the extent not otherwise prohibited under applicable Law.


19.2  Landlord shall have the right, at its sole option, to terminate this
Lease.  In addition, with or without terminating this Lease, Landlord may
re‑enter, terminate Tenant's right of possession and take possession of the
Premises.  Upon an Event of Default, the provisions of this Article shall
operate as a notice to quit, and, upon such Event of Default, Tenant hereby
waives any other notice to quit or notice of Landlord's intention to re‑enter
the Premises or terminate this Lease; provided, however, that any notice
required to be provided by Landlord to Tenant under this Lease may, if
appropriately given, also concurrently satisfy any Texas law requirements
relating to such notice.  Landlord may proceed to recover possession of the
Premises under applicable Laws, or by such other proceedings, including re‑entry
and possession, as may be applicable.  If Landlord elects to terminate this
Lease and/or elects to terminate Tenant's right of possession, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice, however, to Tenant's liability for all Base Rent,
additional rent and other sums specified herein.  If Tenant is in default under
this Lease and has vacated the Premises, and if Landlord has terminated this
Lease as a result of such default, then Landlord shall thereafter use reasonable
efforts to relet the Premises; provided, however, that Tenant understands and
agrees that Landlord's main priority will be the leasing of other space in the
Building and the reletting of the Premises will be of lower priority.  Landlord
may relet the Premises or any part thereof, alone or together with other
premises, for such term(s) (which may extend beyond the date on which the Lease
Term would have expired but for Tenant's default) and on such terms and
conditions (which may include any concessions or allowances granted by Landlord)
as Landlord, in its sole but reasonable discretion, may determine, but Landlord
shall not be liable for, nor shall Tenant's obligations hereunder be diminished
by reason of, any failure by Landlord to relet all or any portion of the
Premises or to collect any rent due upon such reletting.  Whether or not this
Lease and/or Tenant's right of possession is terminated or any suit is
instituted, Tenant shall be liable for any Base Rent, additional rent, all
abated Base Rent, damages or other sum which may be due or sustained prior to
such default, and for all costs, fees and expenses (including reasonable
attorneys' fees and costs, reasonable brokerage fees, reasonable expenses
incurred in placing the Premises in first‑class rentable condition, reasonable
advertising expenses, and any reasonable concessions or allowances granted by
Landlord) incurred by Landlord in pursuit of its remedies hereunder and/or in
recovering possession of the Premises and renting the Premises to others from
time to time.  Tenant also shall be liable for additional damages which at
Landlord's election shall be either:  (a) an amount equal to the Base Rent and
additional rent due or which would have become due from the date of Tenant's
default through the remainder of the Lease Term, less the amount of rental, if
any, which Landlord receives during such period from Tenant or others to whom
the Premises may be rented (other than any additional rent received by Landlord
as a
19

--------------------------------------------------------------------------------





result of any failure of such other person to perform any of its obligations to
Landlord), which amount shall be computed and payable in monthly installments,
in advance, on the first day of each calendar month following Tenant's default
and continuing until the date on which the Lease Term would have expired but for
Tenant's default, it being understood that separate suits may be brought from
time to time to collect any such damages for any month(s) (and any such separate
suit shall not in any manner prejudice the right of Landlord to collect any
damages for any subsequent month(s)), or Landlord may defer initiating any such
suit until after the expiration of the Lease Term (in which event such deferral
shall not be construed as a waiver of Landlord's rights as set forth herein and
Landlord's cause of action shall be deemed not to have accrued until the
expiration of the Lease Term) and it being further understood that if Landlord
elects to bring suits from time to time prior to reletting the Premises,
Landlord shall be entitled to its full damages through the date of the award of
damages without regard to any Base Rent, additional rent or other sums that are
or may be projected to be received by Landlord upon reletting of the Premises;
or (b) an amount equal to the difference between (i) all Base Rent, additional
rent and other sums due or which would be due and payable under this Lease as of
the date of Tenant's default through the end of the scheduled Lease Term, and
(ii) the fair market value rental of the Premises over the same period (net of
all expenses (including attorneys' fees) and all vacancy periods reasonably
projected by Landlord to be incurred in connection with the reletting of the
Premises), as determined by Landlord in its sole and absolute discretion, which
difference shall be discounted at a rate equal to one (1) whole percentage point
above the discount rate in effect on the date of payment at the Federal Reserve
Bank nearest the Building, and which resulting amount shall be payable to
Landlord in a lump sum on demand, it being understood that upon payment of such
liquidated and agreed final damages, Tenant shall be released from further
liability under this Lease, and that Landlord may bring suit to collect any such
damages at any time after an Event of Default shall have occurred.  Tenant shall
pay all reasonable expenses (including attorneys' fees) incurred by Landlord in
connection with or as a result of any Event of Default whether or not a suit is
instituted.  The provisions contained in this Section shall be in addition to,
and shall not prevent the enforcement of, any claim Landlord may have against
Tenant for anticipatory breach of this Lease (including, the right of injunction
and the right to invoke any remedy allowed at law or in equity as if reentry,
summary proceedings and other remedies were not provided for herein).  Nothing
herein shall be construed to affect or prejudice Landlord's right to prove, and
claim in full, unpaid rent accrued prior to termination of this Lease.  If
Landlord is entitled, or Tenant is required, pursuant to any provision hereof to
take any action upon the termination of the Lease Term, then Landlord shall be
entitled, and Tenant shall be required, to take such action also upon the
termination of Tenant's right of possession.


19.3  All rights and remedies of Landlord set forth in this Lease are cumulative
and in addition to all other rights and remedies available to Landlord at law or
in equity, including those available as a result of any anticipatory breach of
this Lease.  The exercise by Landlord of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy.  No
delay or failure by Landlord or Tenant to exercise or enforce any of its
respective rights or remedies or the other party's obligations (except to the
extent a time period is specified in this Lease therefor) shall constitute a
waiver of any such or subsequent rights, remedies or obligations.  Neither party
shall be deemed to have waived any default by the other party unless such waiver
expressly is set forth in a written instrument signed by the party against whom
such waiver is asserted.  If Landlord waives in writing any default by Tenant,
such waiver shall not be construed as a waiver of any covenant, condition or
agreement set forth in this Lease except as to the specific circumstances
described in such written waiver.


19.4  If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, then the same shall not constitute a waiver of
the same or of any other covenant, condition or agreement set forth herein, nor
of any of Landlord's rights hereunder unless the parties agree otherwise on such
compromise or settlement.  Neither the payment by Tenant of a lesser amount than
the monthly installment of Base Rent, additional rent or of any sums due
hereunder nor any endorsement or statement on any check or letter accompanying a
check for payment of rent or other sums payable hereunder shall be deemed an
accord and satisfaction.  Landlord may accept the same without prejudice to
Landlord's right to recover the balance of such rent or other sums or to pursue
any other remedy.  Notwithstanding any request or designation by Tenant,
Landlord may apply any payment received from Tenant to any payment then due.  No
re‑entry by Landlord, and no acceptance by Landlord of keys from Tenant, shall
be considered an acceptance of a surrender of this Lease.


19.5  If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, after written
notice to Tenant and the expiration of any applicable cure period, but shall not
be required to, make such payment or do such act.  The taking of such action by
Landlord shall not be considered a cure of such default by Tenant or prevent
Landlord from pursuing any remedy it is otherwise entitled to in connection with
such default.  If Landlord elects to make such payment or do such act, then all
expenses incurred by Landlord, plus interest thereon at the Default Rate from
the date incurred by Landlord to the date of payment thereof by Tenant, shall
constitute additional rent due hereunder.


20

--------------------------------------------------------------------------------





19.6  If Tenant fails to make any payment of Base Rent, additional rent or any
other sum on or before the date such payment is due and payable (without regard
to any grace period), then Landlord shall have the right to impose upon Tenant
in writing a late charge of   of the amount of such payment.  In addition, such
payment and such late fee shall bear interest at the Default Rate from the date
such payment or late fee, respectively, became due to the date of payment
thereof by Tenant.  Such late charge and interest shall constitute additional
rent due hereunder without any notice or demand. Notwithstanding the foregoing,
no late fee shall be payable the first time in any twelve month period that Base
Rent is not paid when due if Tenant pays same within five (5) days after
Landlord's written notice.


19.7  If more than one natural person or entity shall constitute Tenant, then
the liability of each such person or entity shall be joint and several.  If
Tenant is a general partnership or other entity the partners or members of which
are subject to personal liability, then the liability of each such partner or
member shall be joint and several.  No waiver, release or modification of the
obligations of any such person or entity shall affect the obligations of any
other such person or entity.


19.8  Landlord shall be in default of this Lease if it fails to perform any
obligation of Landlord under this Lease and such failure is not cured within
thirty (30) days after written notice thereof is given by Tenant to Landlord;
however, if such failure cannot reasonably be cured within thirty (30) days,
Landlord shall not be in default of this Lease if Landlord commences to cure the
failure within such thirty (30) day period, diligently continues to cure the
default, and completes the cure within such additional reasonable time as may be
necessary to effect such cure.  If Landlord does not act with diligence to cure
the default or such default remains uncured after the expiration of the
Landlord's cure period or if, in an emergency situation where Tenant reasonably
believes it will suffer material harm to life or property if it does not act
immediately to cure the default and provides Landlord with contemporaneous
telephonic notice (followed by written notice to Landlord) of the nature of the
emergency and the actions that Tenant plans to undertake (which actions shall be
limited only to protect against material harm to Tenant), Tenant may cure the
default at Landlord's expense.  If pursuant to the foregoing Tenant pays any
reasonable sum in order to cure Landlord's default, such sum ("Tenant's Default
Cure Sum") shall be reimbursed by Landlord to Tenant upon thirty (30) days'
written notice, which notice shall include all necessary supporting
documentation ("Cure Sum Notice").  If Landlord fails to timely reimburse Tenant
for the full amount of Tenant's Default Cure Sum, Tenant may withhold from
future Base Rent and Additional Rent payments due and owing the Tenant's Default
Cure Sum owed to Tenant, except that, before the last Lease Year, amounts
withheld by Tenant in any month will not exceed    of the Base Rent and
Additional Rent otherwise due in that month.


ARTICLE XX
BANKRUPTCY


20.1  Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to Article XIX; provided, however, that while a
Case is pending, Landlord's right to terminate this Lease shall be subject, to
the extent required by the Bankruptcy Code, to any rights of the Trustee to
assume or assume and assign this Lease pursuant to the Bankruptcy Code.  After
the commencement of a Case:  (i) Trustee shall perform all post‑petition
obligations of Tenant under this Lease; and (ii) if Landlord is entitled to
damages (including unpaid rent) pursuant to the terms of this Lease, then all
such damages shall be entitled to administrative expense priority pursuant to
the Bankruptcy Code.  Tenant acknowledges that this Lease is a lease of
nonresidential real property and therefore Tenant, as the debtor in possession,
or the Trustee shall not seek or request any extension of time to assume or
reject this Lease or to perform any obligations of this Lease which arise from
or after the order of relief.  Any person or entity to which this Lease is
assigned pursuant to the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of assignment, and any such assignee shall upon request execute
and deliver to Landlord an instrument confirming such assumption.  Trustee shall
not have the right to assume or assume and assign this Lease unless Trustee
promptly (a) cures all defaults under this Lease, (b) compensates Landlord for
damages incurred as a result of such defaults, (c) provides adequate assurance
of future performance on the part of Trustee as debtor in possession or
Trustee's assignee, and (d) complies with all other requirements of the
Bankruptcy Code.  If Trustee desires to assume and assign this Lease to any
person who shall have made a bona fide offer, then Trustee shall give Landlord
written notice of such proposed assignment (which notice shall set forth the
name and address of such person, all of the terms and conditions of such offer,
and the adequate assurance to be provided Landlord to assure such person's
future performance under this Lease) no later than fifteen (15) days after
receipt by Trustee of such offer, but in no event later than thirty (30) days
prior to the date Trustee shall make application to the appropriate court for
authority and approval to enter into such assignment and assumption, and
Landlord shall thereupon have the prior right and option, to be exercised by
notice to Trustee given at any time prior to the effective date of such proposed
assignment, to accept (or to cause Landlord's designee to accept) an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person, less any brokerage
commissions which may be payable out of the consideration to be paid by such
person for the
21

--------------------------------------------------------------------------------





assignment of this Lease.  If Trustee fails to assume or assume and assign this
Lease in accordance with the requirements of the Bankruptcy Code within sixty
(60) days after the initiation of the Case (or such other period as may be
provided by the Bankruptcy Code or allowed by the United States Bankruptcy Court
for same), then Trustee shall be deemed to have rejected this Lease.  If this
Lease is rejected or deemed rejected, then Landlord shall have all rights and
remedies available to it pursuant to Article XIX.  At any time during the Term,
upon not less than five (5) days prior written notice, Tenant shall provide
Landlord with the most current financial statement for Tenant and any such
person and financial statements for the two (2) years prior to the current
financial statement year.  Such statements are to be certified by Tenant to be
true, correct and complete, prepared in accordance with generally accepted
accounting principles and, if it is the normal practice of Tenant, audited by
any independent certified public accountant.


ARTICLE XXI
SUBORDINATION


21.1  This Lease is subject and subordinate to the lien, provisions, operation
and effect of all Mortgages, to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof.  Said subordination and the provisions of this Section
shall be self‑operative and no further instrument of subordination shall be
required to effectuate such subordination.  The holder of any Mortgage to which
this Lease is subordinate shall have the right (subject to any required approval
of the holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage.


21.2  Tenant shall at Landlord's request promptly execute any reasonable
document confirming such subordination, provided such document contains
commercially reasonable non-disturbance language.  At the request of such
transferee and assumption of Landlord's obligations as required hereby, Tenant
shall attorn to such transferee and shall recognize such transferee as the
landlord under this Lease.  Tenant agrees that upon any such attornment, such
transferee shall not be (a) bound by or required to credit Tenant with any
prepayment of the Base Rent more than thirty (30) days in advance or any
deposit, rental security or any other sums deposited with any prior landlord
under the Lease (including Landlord) unless said sum is actually received by
such transferee, (b) bound by any amendment, modification or termination of this
Lease made without the consent of the holder of each Mortgage existing as of the
date of such amendment, (c) liable for any breach, act or omission of any prior
landlord under the Lease (including Landlord) or any damages arising therefrom,
except to the extent such breach, act or omission is, after reasonable prior
written notice to the transferee, continuing and not remedied by such transferee
after the date of the applicable transfer; (d) subject to any offsets or
defenses which Tenant might have against any prior landlord (including
Landlord), except for any offset rights expressly granted to Tenant under this
Lease, or (e) liable for payment of any damages, fees or penalties payable by
any landlord under the Lease (including Landlord) to Tenant, excluding fees or
penalties for failure to deliver the Premises in a timely fashion; provided,
however, that after succeeding to Landlord's interest under this Lease, such
transferee shall agree to perform in accordance with the terms of this Lease all
obligations of Landlord arising after the date of transfer.  Within ten (10)
days after the request of such transferee, Tenant shall execute, acknowledge and
deliver any requisite or appropriate document submitted to Tenant confirming
such attornment.


21.3  Landlord represents that no Mortgages encumber the Building as of the date
of this Lease.  Notwithstanding anything to the contrary contained in this
Article XXI, (i) Landlord shall use commercially reasonable efforts to obtain
for Tenant a non‑disturbance agreement (recognizing Tenant's rights under this
Lease) from any future holders of a Mortgage encumbering the Building and/or the
Land on the lender's then-standard form, containing commercially reasonable
nondisturbance language; and (ii) the subordination of this Lease to any
Mortgage shall be conditioned upon Tenant's receipt from any such lenders of
such a non-disturbance agreement.   Tenant shall reimburse Landlord, as
Additional Rent, for any costs it incurs as a result of Tenant's negotiation of
such subordination and nondisturbance agreement within thirty (30) days after
receipt of an invoice therefor.


ARTICLE XXII
HOLDING OVER


22.1  Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises,
and that if Tenant fails to surrender the Premises or any portion thereof at the
expiration or earlier termination of the Lease Term, then it will be
conclusively presumed that the value to Tenant of remaining in possession, and
the loss that will be suffered by Landlord as a result thereof, far exceed the
Base Rent and additional rent that would have been payable had the Lease Term
continued during such holdover period.  Therefore, if Tenant (or anyone claiming
through Tenant) does not immediately surrender the Premises or any portion
thereof upon the expiration or earlier termination of the Lease Term, then the
rent payable by Tenant hereunder shall be increased to    of the Base Rent that
would have been payable
22

--------------------------------------------------------------------------------





pursuant to the provisions of this Lease if the Lease Term had continued during
such holdover period; provided, however, that if Tenant delivers written notice
to Landlord at least ninety (90) days prior to the expiration of the Term that
it wishes to continue to occupy the Premises, then damages shall be waived for
the first thirty (30) days of holdover and the rent payable by Tenant hereunder
shall be increased to the following percentages of the Base Rent that would have
been payable pursuant to the provisions of this Lease if the Lease Term had
continued during such holdover period:    for the first thirty (30) days;    for
the thirty-first (31st) through ninetieth (90th) days of such holdover; and  
 thereafter.  In any cases under this Section 22.1 Tenant shall continue to
pay    of additional rent and other sums that would have been payable pursuant
to the provisions of this Lease.  Such rent shall be computed by Landlord and
paid by Tenant on a monthly basis and shall be payable on the first day of such
holdover period and the first day of each calendar month thereafter during such
holdover period until the Premises have been vacated.  Notwithstanding any other
provision of this Lease, Landlord's acceptance of such rent shall not in any
manner adversely affect Landlord's other rights and remedies, including
Landlord's right to evict Tenant and, except as provided above, to recover all
damages.  Any such holdover shall be deemed to be a tenancy‑at‑sufferance and
not a tenancy‑at‑will or tenancy from month‑to‑month.  In no event shall any
holdover be deemed a permitted extension or renewal of the Lease Term, and
nothing contained herein shall be construed to constitute Landlord's consent to
any holdover or to give Tenant any right with respect thereto.


ARTICLE XXIII
COVENANTS OF LANDLORD


23.1  Landlord covenants that it has the right to enter into this Lease, and
that if Tenant shall perform timely all of its obligations hereunder within
applicable notice and cure periods, then, subject to the provisions of this
Lease, Tenant shall during the Lease Term peaceably and quietly occupy and enjoy
the full possession of the Premises (i.e., quiet enjoyment) without hindrance by
Landlord, its employees or agents.


23.2  Subject to other applicable terms and provisions expressly provided in
this Lease, Landlord reserves the following rights:  (a) to change the street
address and name of the Building provided that Tenant's access to the Premises
is not adversely affected and Landlord reimburses Tenant for all of its
reasonable out-of-pocket costs incurred in connection therewith, such as revised
stationery and business cards; (b) to renovate elevators and stairs, provided
that Tenant's access to the Premises is not permanently, materially and
adversely affected; (c) to erect, use and maintain pipes, wires, ducts and
conduits in and through the plenum areas of the Premises; (d)  to resubdivide
the Land or to combine the Land with other lands, provided that any such action
does not result in an increase in Real Estate Taxes for the Building; (e)  to
construct improvements (including kiosks) on the Land and in the public and
Common Areas of the Building; (f) to prohibit smoking in the entire Building or
portions thereof (including the Premises), so long as such prohibitions are in
accordance with applicable law; and (g) if any excavation or other substructure
work shall be made or authorized to be made upon land adjacent to the Building
or the Land, to enter the Premises for the purpose of doing such work as is
required to perform Landlord's maintenance and repair obligations under this
Lease.  Subject to the other applicable terms and provisions expressly provided
in this Lease, Landlord may exercise any or all of the foregoing rights without
being deemed to be guilty of an eviction, actual or constructive, or a
disturbance of Tenant's business or use or occupancy of the Premises and Tenant
shall have no claim against Landlord in connection therewith.  With respect to
the exercise of any such rights referenced in this Section 23.3, Landlord shall
use reasonable efforts to minimize interference with Tenant's normal business
operations in the Premises (subject, however, in all cases to governmental
requirements and emergencies) and shall comply with Tenant's reasonable security
measures and in no event shall Landlord exercise any such rights in a manner
that materially diminishes Tenant's parking rights, materially increases the
obligations of Tenant or materially decreases Tenant's rights under this Lease.


ARTICLE XXIV
PARKING


24.1  During the Lease Term and any renewal periods, Landlord agrees to make
available to Tenant and its employees, spaces for the reserved and unreserved
parking of passenger automobiles in the Parking Facility in an amount equal to
the Parking Allotment, as set forth under Section 1.18.  Except with respect to
Tenant's reserved parking spaces, the spaces shall be unassigned spaces, on a
self‑park or attendant-park basis.  Tenant shall not use the Parking Facility
for the servicing or extended storage of vehicles.  Tenant shall not assign,
sublet or transfer any permits hereunder, except in connection with any
assignment or sublease permitted pursuant to Article VII hereof where parking is
provided for in the sublease or assignment.  Landlord reserves the right to
institute a Parking Facility operator system, a valet parking system or a
self‑parking system, or to otherwise change the parking system (including the
reconfiguration of the Parking Facility), provided that in each such case
Tenant's Permit Allotment shall not be reduced; provided that Landlord shall not
have the right to assign parking spaces on other than a
23

--------------------------------------------------------------------------------





de minimis basis, except to the extent such designated or assigned parking
spaces exist in the leases of other tenants in the Project as of the date of
this Lease.  Tenant and its employees shall observe reasonable safety
precautions in the use of the Parking Facility or any other parking area and
shall at all times abide by all rules and regulations governing the use of the
Parking Facility.  Landlord reserves the right to close the Parking Facility or
any other parking area during periods of unusually inclement weather or for
alterations, improvements or repairs, provided that Landlord shall use
reasonable efforts to minimize interference with Tenant's normal business
operations in the Premises.  Landlord does not assume any responsibility, and
shall not be held liable, for any damage or loss to any automobile or personal
property in or about the Parking Facility or any other parking area, or for any
injury sustained by any person in or about the Parking Facility or any other
parking area.  Landlord shall not be liable to Tenant and, except as otherwise
provided herein, this Lease shall not be affected if any parking rights
hereunder are impaired by any Law imposed after the Lease Commencement Date. 
Notwithstanding anything to the contrary contained in this Article XXIV, subject
to availability, Tenant will have the right to use up to four and one-half (4.5)
parking spaces per one thousand (1,000) rentable square feet in the Premises;
provided, however, that Tenant's right to use such additional parking spaces
shall continue only so long as such additional parking spaces are available, as
determined by Landlord.  Subject to obtaining Landlord's prior written approval
as to the location of spaces, which shall not be unreasonably withheld,
conditioned or delayed, Tenant shall have the right to convert three (3) spaces
in front of the Building for priority parking for car pool and van pool
vehicles.


ARTICLE XXV
GENERAL PROVISIONS


25.1  Tenant acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representation or promise with respect to the
Premises or any portion of the Building except as herein expressly set forth,
and no right, privilege, easement or license is being acquired by Tenant except
as herein expressly set forth.


25.2  Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant,
and no estate shall pass out of Landlord.  Tenant shall not use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, use the name of the Building as Tenant's
business address after Tenant vacates the Premises, or do or permit to be done
anything in connection with Tenant's business or advertising which in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and Tenant.


25.3  Landlord and Tenant each warrants to the other that in connection with
this Lease it has not employed or dealt with any broker, agent or finder, other
than the Brokers.  It is understood that Landlord shall pay the Brokers pursuant
to separate agreements.  Tenant shall indemnify and hold Landlord harmless from
and against any claim for brokerage or other commissions, or for a lien under
any applicable broker's lien law, asserted by any broker, agent or finder
employed by Tenant or with whom Tenant has dealt, other than the Brokers. 
Landlord shall indemnify and hold Tenant harmless from and against any claim for
brokerage or other commissions asserted by the Brokers and any other broker,
agent or finder employed by Landlord or with whom Landlord has dealt.  Tenant's
and Landlord's indemnities set forth in this Section shall survive the
expiration or earlier termination of the Lease Term.


25.4  At any time and from time to time, upon not less than ten (10) business
days' prior written notice, Landlord and Tenant (and each subtenant, assignee,
licensee or concessionaire or occupant of Tenant) shall execute, acknowledge and
deliver to the other and/or any other person or entity designated by Landlord or
Tenant, as applicable, a written statement certifying:  (a) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modifications); (b) the dates to which the rent and any other charges have been
paid; (c) to the party's actual knowledge, whether or not the other is in
default in the performance of any obligation, and if so, specifying the nature
of such default; (d) the address to which notices to such party are to be sent;
(e) that, if applicable, this Lease is subject and subordinate to all Mortgages
encumbering the Building or the Land for which non-disturbance agreements have
been provided to Tenant in accordance with Section 21.3 of this Lease; (f) that
Tenant has accepted the Premises and that all work thereto has been completed
(or if such work has not been completed, specifying the incomplete work); and
(g) such other matters as Landlord may reasonably request.  Any such statement
may be relied upon by any owner of the Building or the Land, any prospective
purchaser of the Building or the Land, any holder or prospective holder of a
Mortgage or any other person or entity.  Tenant acknowledges that time is of the
essence to the delivery of such statements and that Tenant's failure to deliver
timely such statements may cause substantial damages resulting from, for
example, delays in obtaining financing.


24

--------------------------------------------------------------------------------





25.5  LANDLORD, TENANT, ALL GUARANTORS AND ALL GENERAL PARTNERS EACH WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT'S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.  LANDLORD,
TENANT, ALL GUARANTORS AND ALL GENERAL PARTNERS EACH WAIVES ANY OBJECTION TO THE
VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN THE JURISDICTION IN WHICH THE
BUILDING IS LOCATED, AND WAIVES ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF
FORUM NON CONVENIENS OR OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER
COURT.


25.6  All notices or other communications required under this Lease shall be in
writing and shall be deemed duly given and received when delivered in person
(with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the third business day after being
sent by certified or registered mail, return receipt requested, postage prepaid,
to the following addresses:  (a) if to Landlord, at the Landlord Notice Address
specified in Article I; (b) if to Tenant, at the Tenant Notice Address specified
in Article I.  Either party may change its address for the giving of notices by
written notice given in accordance with this Section.  If Landlord or the holder
of any Mortgage notifies Tenant in writing that a copy of any notice to Landlord
shall be sent to such holder at a specified address, then Tenant shall send (in
the manner specified in this Section and at the same time such notice is sent to
Landlord) a copy of each such notice to such holder, and no such notice shall be
considered duly sent unless such copy is so sent to such holder.  Any such
holder shall have thirty (30) days after receipt of such notice to cure any
Landlord default before Tenant may exercise any remedy (provided that in the
case of a Landlord default arising from an act or omission which cannot be
reasonably remedied within said thirty (30) day period, then the holder of any
Mortgage shall have as long as reasonably necessary to remedy such act or
omission provided that (i) such holder commences such remedy and notifies Tenant
within said thirty (30) day period of holder's desire to remedy, and (ii) holder
pursues completion of such remedy with due diligence following such giving of
notice and following the time when holder should have become entitled under the
Mortgage to remedy the same).  Any cure of Landlord's default by such holder
shall be treated as performance by Landlord.


25.7  Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.  If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, then such provision shall be deemed to be replaced by the valid
and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby.  Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law.


25.8  Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.


25.9  The provisions of this Lease shall be binding upon and inure to the
benefit of the parties and each of their respective representatives, successors
and assigns, subject to the provisions herein restricting assignment or
subletting.


25.10  This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto.  Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect.  This Lease
may be modified or changed in any manner only by an instrument signed by both
parties.  This Lease includes and incorporates all exhibits, schedules and
riders attached hereto.  Tenant shall, at Landlord's request, promptly execute
any requisite document, certificate or instrument that is reasonably necessary
or desirable to clarify or carry out the force and effect of any terms or
conditions of, or obligation of Tenant under, this Lease.


25.11  This Lease shall be governed by the Laws of the jurisdiction in which the
Building is located, without regard to the application of choice of law
principles.  There shall be no presumption that this Lease be construed more
strictly against the party who itself or through its agent prepared it (it being
agreed that all parties hereto have participated in the preparation of this
Lease and that each party had the opportunity to consult legal counsel before
the execution of this Lease).  No custom or practice which may evolve between
the parties in the administration of the terms of this Lease shall be construed
to waive Landlord's right to insist on Tenant's strict performance of the terms
of this Lease.


25

--------------------------------------------------------------------------------





25.12  Headings are used for convenience and shall not be considered when
construing this Lease.


25.13  The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease the Premises.  This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant.


25.14  Time is of the essence with respect to each of Tenant's and Landlord's
obligations hereunder.


25.15  This Lease may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together constitute one and the same
document.  Faxed signatures or signatures delivered by other electronic means
(e.g., .pdf signatures) shall have the same binding effect as original
signatures.


25.16  Neither this Lease nor a memorandum thereof shall be recorded.


25.17  Landlord reserves the right to make reasonable changes and modifications
to the plans and specifications for Building without Tenant's consent, provided
such changes or modifications do not materially and adversely change the
character of same.


25.18  Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered additional
rent payable pursuant to this Lease to be paid by Tenant no later than thirty
(30) days after the date Landlord notifies Tenant of the amount thereof.


25.19  Tenant's liabilities and obligations with respect to the period prior to
the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination.  Landlord's liabilities and obligations with
respect to refund of the security deposit or overpayments by Tenant of Real
Estate Taxes or Operating Charges, if and to the extent required by the
provisions of this Lease, shall survive the expiration or earlier termination of
this Lease.


25.20  If Landlord or Tenant is in any way delayed or prevented from performing
any obligation (except, with respect to Tenant, its obligations to pay rent and
other sums due under this Lease, any obligation set forth in Exhibit B, any
obligation with respect to insurance pursuant to Article XIII, any obligation to
give notice with respect to extensions, expansions or otherwise, any holdover
and the time periods set forth in Section 3.3 (except as provided therein) and
Article 17 hereof) due to fire, act of God, governmental act or failure to act,
strike, labor dispute, inability to procure materials, or any cause beyond
Landlord's or Tenant's (as applicable) reasonable control (whether similar or
dissimilar to the foregoing events) ("Force Majeure event"), then the time for
performance of such obligation shall be excused for the period of such delay or
prevention and extended for a period equal to the period of such delay or
prevention. No force majeure event shall delay the Lease Commencement Date or
excuse the timely payment of any sums due under the Lease unless the Force
Majeure event affects banking systems.  Financial disability or hardship shall
never constitute a force majeure event.


25.21  Landlord's review, approval and consent powers (including the right to
review plans and specifications) are for its benefit only.  Such review,
approval or consent (or conditions imposed in connection therewith) shall be
deemed not to constitute a representation concerning legality, safety or any
other matter.  However, subsequent to such review, Landlord may not claim such
plans and specifications are illegal or unsafe unless such determination has
been made by a third party.


25.22  The deletion of any printed, typed or other portion of this Lease shall
not evidence the parties' intention to contradict such deleted portion.  Such
deleted portion shall be deemed not to have been inserted in this Lease.


25.23  At the expiration or earlier termination of the Lease Term, Tenant shall
deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.


25.24  Tenant represents and warrants that the person executing and delivering
this Lease on Tenant's behalf is duly authorized to so act; that Tenant is duly
organized, is qualified to do business in the jurisdiction in which the Building
is located, is in good standing under the Laws of the state of its organization
and the Laws of the jurisdiction in which the Building is located, and has the
power and authority to enter into this Lease; that Tenant is not, and the
entities or individuals constituting Tenant or which may own or control Tenant
or which may be owned or controlled by Tenant are not, among the individuals or
entities identified on any list compiled by the U.S. Government for the purpose
of identifying suspected terrorists, and Tenant is not engaging in this
transaction on behalf of any such individual or entity; that Tenant is not in
violation of any anti-money laundering Law; and that all action required to
authorize Tenant and such person to enter into this Lease has been duly taken.


26

--------------------------------------------------------------------------------





25.25  Intentionally Omitted.


25.26  In the event Landlord or Tenant is required or elects to take legal
action against the other party to enforce the provisions of this Lease, then the
prevailing party in such action shall be entitled to collect from the other
party its reasonable costs and expenses incurred in connection with the legal
action (including reasonable attorneys' fees and court costs).  Notwithstanding
the foregoing, if Landlord shall take any legal action for collection of rent or
file any eviction proceedings (whether summary or otherwise) for the non‑payment
of rent, and Tenant shall make payment of such rent prior to the rendering of
any judgment, the Landlord shall be entitled to collect and Tenant shall pay as
additional rent all filing fees and other reasonable costs in connection
therewith (including reasonable attorneys' fees).


25.27  As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that:  (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury ("OFAC") pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, "Specially Designated National and Blocked
Person" or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is
not (nor is it owned or controlled, directly or indirectly, by any person,
group, entity or nation which is) acting directly or indirectly for or on behalf
of any Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not knowingly conducted nor will
knowingly conduct business nor has knowingly engaged nor will knowingly engage
in any transaction or dealing with any Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation, including, without limitation,
any assignment of this Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that (x) any breach by Tenant of the
foregoing representations and warranties shall be deemed a default by Tenant
under Article XIX of this Lease and shall be covered by the indemnity provisions
of this Lease, (y) Tenant shall be responsible for ensuring that all assignees
of this Lease and all subtenants or other occupants of the Premises comply with
the foregoing representations and warranties, and (z) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease.


25.28  Landlord is aware that the Tenant, or its affiliates, will file this
lease with the SEC.  In addition, both parties shall notify each other prior to
issuing any press release relating to the execution of this Lease, and will
coordinate the release of any such statements.


25.29  Landlord will promptly notify Tenant in writing if it intends to market
the Building or the Land for sale or otherwise sell or transfer its interest in
the Building or the Land.


ARTICLE XXVI
RENEWAL OPTIONS


 
 
ARTICLE XXVII
RIGHTS OF FIRST OFFER




 
ARTICLE XXVIII
EARLY TERMINATION OPTION


Tenant shall have the one-time right to terminate the Lease on June 30, 2023
(the "Early Termination Date"), provided:  (a) Tenant delivers a written notice
("Early Termination Notice") to Landlord of its intention to terminate no later
than December 31, 2021, time being of the essence; (b) Tenant is not in default
(beyond applicable cure periods) at the time the Early Termination Notice is
delivered; and (c) Tenant delivers to Landlord, a payment ("Termination Fee")
equal to    .


ARTICLE XXIX
ROOF ACCESS


29.1  Subject to the satisfaction, in Landlord's reasonable judgment, of all of
the conditions set forth in this Article, Tenant, at Tenant's sole cost and
expense, may install and once installed shall
27

--------------------------------------------------------------------------------





maintain up to three (3) satellite dishes or similar antennae devices not
exceeding 2 feet in diameter (each, a "Satellite Dish" or, collectively, the
"Satellite Dishes") on the roof of the Building for use in connection with
Tenant's business in the Premises.  Notwithstanding anything in this Article to
the contrary, Tenant shall not be permitted to install the Satellite Dishes
unless (i) each Satellite Dish conforms to the specifications and requirements
set forth in the drawings and specifications prepared by a licensed professional
(the "Satellite Dish Drawings"), which Satellite Dish Drawings shall be subject
to the prior written approval of Landlord, which approval shall not be
unreasonably withheld or delayed, (ii) Landlord approves, which approval shall
not be unreasonably withheld conditioned or delayed, the capacity, power,
location and proposed placement and method of installation of each Satellite
Dish, and (iii) Tenant obtains, at its sole cost and expense, and provides
copies to Landlord of all necessary governmental permits and approvals,
including, without limitation, those of the Las Colinas Association and special
exception permits, if applicable, for the installation of the Satellite Dish
equipment upon the Building.  Tenant, at Landlord's direction, shall cause the
Satellite Dishes to be painted in a nonmetallic paint.  In addition, if the
installation of any Satellite Dish on the roof of the Building would penetrate
the roof of the Building, then Tenant shall not be permitted to install such
Satellite Dish unless Tenant warrants and guaranties the roof to the extent that
Landlord will lose its existing roof warranty or guaranty and unless Landlord
approves, in writing, any such effect on the Building's structure or service
systems or any such structural alteration, which approval may be granted or
withheld by Landlord in its sole discretion.  The Satellite Dishes shall be
installed by a contractor reasonably acceptable to both Landlord and Tenant and
thereafter shall be properly maintained by Tenant, all at Tenant's sole
expense.  At the expiration or earlier termination of the Term, the Satellite
Dishes shall be removed from the roof of the Building at Tenant's sole cost and
expense and that portion of the roof of the Building that has been affected by
the Satellite Dishes shall be returned to the condition it was in prior to the
installation of the Satellite Dishes.  Tenant shall pay all subscription fees,
usage charges and hookup and disconnection fees associated with Tenant's use of
the Satellite Dishes and Landlord shall have no liability therefor.  All of the
applicable provisions of this Lease, including, without limitation, the
insurance, maintenance, repair, release and indemnification provisions shall
apply to Tenant's installation, operation, maintenance and removal of the
Satellite Dishes.


29.2  Except as shown on the Satellite Dish Drawings, as reasonably approved by
Landlord, Tenant shall not make any modification to the design, structure or
systems of the Building, required in connection with the installation of the
Satellite Dishes without Landlord's prior written approval of such modification
and the plans therefor, which approval may be granted, conditioned or withheld
by Landlord in its sole but reasonable discretion.  The preceding sentence
notwithstanding, Landlord acknowledges and agrees that Tenant may use the
conduits connecting the Premises to the roof of the Building in conjunction with
the installation of the Satellite Dishes on the roof of the Building and the
connection of the Satellite Dishes to the Premises for use in Tenant's
business.  Tenant agrees that, in addition to any indemnification provided
Landlord in this Lease, Tenant shall indemnify and shall hold Landlord and its
employees, shareholders, partners, officers and directors, harmless from and
against all costs, damages, claims, liabilities and expenses (including
attorney's fees and any costs of litigation) suffered by or claimed against
Landlord, directly or indirectly, based on, arising out of or resulting from
Tenant's use of the Satellite Dishes and/or the conduits to connect the Premises
to the Satellite Dishes.  In addition, Tenant shall be liable to Landlord for
any actual damages suffered by Landlord or any other tenant or occupant of the
Building for any cessation or shortages of electrical power or any other systems
failure arising from Tenant's use of the conduits to connect the Premises to the
Satellite Dishes.


29.3  Tenant, at its sole cost and expense, shall secure all necessary permits
and approvals from all applicable governmental agencies with respect to the
size, placement and installation of the Satellite Dishes.  In the event Tenant
is unable to obtain the necessary approvals and permits from any applicable
federal, state, county or other local governing authorities for the Satellite
Dishes, Tenant shall have no remedy, claim, cause of action or recourse against
Landlord, nor shall such failure or inability to obtain any necessary permits or
approvals provide Tenant the opportunity to terminate this Lease.


29.4  Landlord makes no representations or warranties concerning the suitability
of the roof of the Building for the installation operation, maintenance and
repair of the Satellite Dishes, Tenant having satisfied itself concerning such
matters.


29.5  Tenant shall not have access to the Satellite Dishes without Landlord's
prior written consent, which consent shall be granted to the extent necessary
for Tenant to perform its maintenance obligations hereunder only and only if
Tenant is accompanied by Landlord's representative (if Landlord so requests). 
Any such access by Tenant shall be during Building Hours and subject to
reasonable rules and regulations relating thereto established from time to time
by Landlord, including without limitation rules and regulations prohibiting such
access unless Tenant is accompanied by Landlord's representative.


29.6  Upon at least thirty (30) days' prior written notice to Tenant, Landlord
shall have the right to require Tenant to relocate any of the Satellite Dishes,
if in Landlord's opinion such relocation is
28

--------------------------------------------------------------------------------





necessary or desirable.  Any such relocation shall be performed by Tenant at
Landlord's expense, and in accordance with all of the requirements of this
Section.  Nothing in this Section shall be construed as granting Tenant any line
of sight easement with respect to any such Satellite Dish; provided, however,
that if Landlord requires that any such Satellite Dish be relocated in
accordance with the preceding two (2) sentences, then Landlord shall use
reasonable efforts to provide either (a) the same line of sight for such
Satellite Dish as was available prior to such relocation, or (b) a line of sight
for such Satellite Dish which is functionally equivalent to that available prior
to such relocation.


29.7.  It is expressly understood that by granting Tenant the right hereunder,
Landlord makes no representation as to the legality of such Satellite Dishes or
their installation.  In the event that any federal, state, county, regulatory or
other authority requires the removal or relocation of a Satellite Dish, Tenant
shall remove or relocate such Satellite Dish at Tenant's sole cost and expense,
and Landlord shall under no circumstances be liable to Tenant therefor.


29.8.  The Satellite Dishes may be used by Tenant only in the conduct of
Tenant's customary business in the Premises. No assignee or subtenant shall have
any rights pursuant to this Article.


29.9. Tenant shall maintain such insurance as is appropriate with respect to the
installation, operation and maintenance of the Satellite Dishes.  Landlord shall
have no liability on account of any damage to or interference with the operation
of the Satellite Dishes except for physical damage caused by Landlord's gross
negligence or willful misconduct and Landlord expressly makes no representations
or warranties with respect to the capacity for a Satellite Dish placed on the
roof of the Building to receive or transmit signals.  The operation of the
Satellite Dishes shall be at Tenant's sole and absolute risk.  Tenant shall in
no event interfere with the use of any other communications equipment located on
the roof of the Building.


29.10.  The Project is currently equipped with a sonet ring which encompasses
all three Buildings and conduits connecting each Building.  Subject to and in
accordance with the provisions of this Article XXVIII (as applicable), Tenant
shall have the non-exclusive right to utilize such sonet ring and conduits for
connectivity between the 6031 Building and the Building.  Subject to obtaining
the appropriate license agreements, and at Tenant's sole cost and expense,
Tenant's telecommunication provider may connect service and install fiber and
Landlord shall not charge a fee therefor.


ARTICLE XXX
GENERATOR AND UNINTERRUPTED POWER SUPPLY


30.1.  Right to Use Existing Generator and to Install New Generator.  Tenant
shall have the right, at Tenant's expense (but without payment of any usage fee
to Landlord), to utilize at the Building the existing 750 KVA emergency diesel
generator located at the southeast corner of the Building (together with any
associated equipment, the "Existing Generator"); provided, however, that any
costs attributable to the Existing Generator's use by Landlord to satisfy any
Building life/safety requirements shall be included in Operating Charges. 
Landlord makes no representations or warranties whatsoever with respect to the
Existing Generator.  Tenant also shall have the right, at Tenant's expense and
for its own use, to purchase, install, maintain and operate at the Building an
emergency power generator (the "New Generator") (where appropriate, the Existing
Generator  and the New Generator shall be referred to herein together as the
"Generators") and a fuel tank (the "Tank") for the New Generator.  The New
Generator shall be located on the existing pad site located at the southeast
corner of the Building.  Tenant shall have the right to connect the New
Generator to the Building. Tenant shall deliver to Landlord detailed plans and
specifications for the New Generator and the Tank and a copy of Tenant's
contract for installing the New Generator and the Tank, which plans and
specifications and contract and the location of the New Generator and Tank shall
be subject to Landlord's reasonable approval.  If Landlord determines it to be
reasonably necessary, Landlord shall have the right to require, at Tenant's
expense, that an engineering or other report be prepared prior to Landlord's
approval of the proposed New Generator and Tank.


30.2.  Costs.  Tenant shall pay all costs of purchase (no part of which shall be
paid from the Improvements Allowance), design, installation, operation,
utilization, replacement, maintenance and removal (including any damage to the
Building) of the New Generator and the Tank.


30.3.  Permits.  Tenant shall be responsible for procuring all licenses and
permits required for the installation, use or operation of the New Generator and
the Tank, including, without limitation, the Las Colinas Association, and
Landlord makes no representations or warranties regarding the permissibility or
the permitability of the New Generator and the Tank under applicable laws.


30.4.  Removal.  Upon the expiration or earlier termination of this Lease,
Tenant, at Tenant's expense, shall remove the New Generator and related wiring
and other equipment associated therewith and shall repair any damage to the
Project caused by such removal; provided, however, Landlord shall
29

--------------------------------------------------------------------------------



have the right to elect to have either or both Generators remain at the Building
in which event such equipment shall be the property of Landlord and Tenant shall
deliver to Landlord an executed bill of sale for the New Generator upon
Landlord's request. Landlord shall not be deemed to make such election unless
Landlord delivers its written notice of such election to Tenant.


30.5. Insurance. Tenant shall insure the Generators under such policies, with
such insurers, in such amounts and upon such terms as Landlord shall reasonably
require.  Tenant shall pay Landlord within thirty (30) days after demand by
Landlord any increase(s) in Landlord's insurance premium(s) attributable to the
Generators.


30.6. Maintenance.  Tenant shall maintain the New Generator and any related
equipment in a clean and safe manner throughout the Term of the Lease. In
addition, all repairs to the Building and/or the Project made necessary by
reason of the installation, maintenance and operation of the New Generator shall
be Tenant's expense.  If Tenant elects to use the Existing Generator for
purposes other than the provision of back-up power to the Building's emergency
life safety systems, Tenant shall pay for or reimburse Landlord for any
operation and maintenance costs attributable to such use of the Existing
Generator and any related equipment by Tenant. If Tenant elects not to use the
Existing Generator, Landlord shall use the Existing Generator for emergency life
safety systems only, and its cost to maintain the Existing Generator and any
related equipment in a clean and safe manner throughout the Term of the Lease
shall be an Operating Charge.


30.7. Additional Provisions.  Any operation of the Generators for testing or
upkeep purposes shall be conducted only at times not falling within the normal
hours of operation of the Building.  Tenant shall immediately take all actions
necessary to properly remediate any spillage or leak of fuel from the
Generators, and shall promptly furnish Landlord with a copy of any notice
received from any governmental authority relating to any claimed spillage or
leak of fuel.


30.8. Indemnification.  Tenant's indemnification obligations set forth in the
Lease with regard to the Premises shall also apply to the Generators.


30.9. Uninterrupted Power Supply.  Tenant shall have the right to use the
existing 2N plus 1 to two (2) Mitsubishi 500 KW uninterrupted power supply
("UPS") systems (with approximately one hour of battery backup) on the first
(1st) and second (2nd) floors of the Building at no cost to Tenant. Landlord
makes no representations or warranties of any kind with respect to the UPS
systems.


ARTICLE XXXI
CAFETERIA


31.1 Tenant will have the right, at its option to install and operate, at
Tenant's cost and expense, a full service cafeteria within the Premises for
Tenant's exclusive use subject to Landlord approval relative to location and
design.  Tenant may operate the cafeteria itself or may contract with a vendor
of its choice, subject to Landlord's reasonable approval.


31.2  Any construction required shall be subject to all applicable provisions of
this Lease, including, without limitation, those with respect to Alterations.


31.3  Tenant and/or its vendor shall operate the cafeteria in a clean, safe and
sanitary condition, in compliance with all Laws, and the following:


(a) Tenant shall be responsible for pest control services within the cafeteria
in order to prevent or eliminate infestations which may spread to other portions
of the Building.  Such services are to be performed at least once a month by a
properly licensed and bonded contractor (which contractor shall be either
Landlord's pest control provider or a contractor reasonably approved by Landlord
who will coordinate its services with Landlord's provider) and will be in
conformance with all local, Texas and federal codes, standards and regulations,
and in conformance with Landlord's rules and regulations regarding pest
control.  If Landlord believes that Tenant is not fulfilling its obligations
with respect to pest control, Landlord may undertake such services and charge
Tenant for the cost thereof, which costs shall constitute Additional Rent
hereunder.


(b) Tenant agrees to maintain in good working order and repair the kitchen and
dishwasher exhaust ducts for the cafeteria.  Tenant shall deliver to Landlord,
within thirty (30) days after installation within the Premises, all warranty and
maintenance booklets/information regarding the kitchen and dishwasher exhaust
systems installed in, or servicing, the cafeteria.  Tenant shall employ a
contractor, reasonably approved by Landlord, to undertake the complete cleaning
of:  (i) the exhaust duct within the cafeteria, the roof exhaust fan unit and
the vertical vent stack leading to such fan unit, on at least a quarterly basis;
and (ii) the kitchen hoods, including replacement of the filters, on a weekly
basis, and the maintenance of any cleaning or self-cleaning mechanism. At
Landlord's request, Tenant shall furnish
30

--------------------------------------------------------------------------------





Landlord with copies of all paid invoices evidencing that such work has been
undertaken by Tenant.  The frequency of cleaning shall be increased upon thirty
(30) days' prior written notice from Landlord if Landlord's chief engineer
reasonably determines that the same is necessary.  Tenant shall be responsible
for all repairs and replacements of all exhaust equipment within the cafeteria
and also for the roof exhaust fan unit.


(c)  If a grease trap is required to properly serve the cafeteria, Tenant agrees
to provide and maintain a proper grease trap system to prevent any clogging or
maintenance problem with the Building's plumbing system.  Tenant shall deliver
to Landlord, within thirty (30) days after its installation within the Premises,
all warranty and maintenance booklets/information regarding the grease trap
system in the cafeteria.  All grease caught in the grease trap shall be stored
in secure, sanitary containers designed for such purpose (and not in any
dumpster used in the Building, whether Landlord's or Tenant's), separate from
Tenant's other refuse.  Tenant shall maintain in good working order the
Building's plumbing lines connected to the cafeteria by contracting for monthly
cleaning of the grease trap and all of the Building plumbing lines connected to
the cafeteria.  Tenant's contractor shall be licensed in Texas to collect and
properly dispose of such waste and shall be approved by Landlord, and, at
Landlord's request, Tenant shall furnish Landlord with copies of all paid
invoices monthly.  In cleaning the grease trap, removing all grease therefrom
and hauling away such grease from the Premises, Tenant's contractor shall place
the grease so removed in separate sanitary containers and dispose of same in
accordance with all applicable laws and regulations.  The frequency of cleaning
shall be increased upon ten (10) days' prior written notice from Landlord if
Landlord's chief engineer reasonably determines that the same is necessary. 
Tenant shall be responsible for and shall indemnify Landlord against any and all
damages, costs or expenses caused by Tenant's operation of the cafeteria,
including but not limited to leaks and plumbing backups caused thereby or
resulting therefrom.


ARTICLE XXXII
BUILDING MANAGEMENT


32.1  If, during the Term, including any renewals thereof, Landlord sells the
Building, provided Tenant is not in default beyond applicable notice and cure
periods hereunder, then Tenant shall have the right, upon delivery to Landlord
of at least six (6) months' prior written notice, to self-manage the Building
with respect to (i) HVAC; (ii) elevator service; (iii) janitorial and cleaning
services; and/or (iv) security services.  Within thirty (30) days after
Landlord's receipt of such notice, Landlord and Tenant shall negotiate in good
faith an amendment to this Lease reflecting each party's respective obligations
and duties relating to such self-management.


ARTICLE XXXIII
ENVIRONMENTAL PRACTICES


33.1  Landlord will utilize commercially reasonable efforts to achieve an Energy
Star rating (subject to Tenant's use of the Premises) and BOMA 360 designation
for the Building and to maintain such rating and designation during the Lease
Term. Tenant will provide any necessary documentation requested by Landlord to
facilitate Landlord's pursuit of certification of the Premises.


33.2  Landlord shall permit Tenant to install, at Tenant's sole cost and
expense, secure on-site bicycle racks and/or storage for at least   of Tenant's
employees, the location and installation of which shall be subject to Landlord's
and the association's approval.


33.3  Landlord and Tenant agree to use reasonable efforts to abide by a
low-environmental impact cleaning policy, including the use of green cleaning
materials, products, and equipment, unless such policy and materials result in a
material increase in costs.  Any contracts with janitorial service providers
must require compliance with green cleaning practices, unless such practices
result in a material increase in costs.  Landlord and Tenant shall agree upon
recycling systems for both operations and construction waste, waste separation
requirements for Tenant, and outline how Landlord can reasonably accommodate
recycling of Tenant waste materials.


33.4  Landlord shall perform HVAC maintenance regularly and, when reasonably
necessary, assess and remove any contaminants as required.  Landlord and Tenant
shall prohibit smoking within 25 feet of entrances, operational windows and air
intakes.  A specific location for smoking will be designated by Landlord. 
Tenant shall cooperate with Landlord in enforcing the location.


33.5  Landlord and Tenant shall employ general and subcontractor personnel who
are experienced in green building practices.  Construction materials shall be
procured sustainably, with a preference for low-VOC, recycled and recyclable
materials.  All work plans must comply with ASHRAE 189.1 or with standards as
may be imposed by Law.




31

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.


 
 
 
 
 
LANDLORD:
WITNESS/ATTEST:
 
PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
[illegible]
 
 
By:
 
Piedmont Office Realty Trust, Inc.,
a Maryland Corporation,
its sole General Partner
 
   
By:
/s/ George M. Wells
   
Name:
George M. Wells
   
Title:
Senior Vice President
 
 
WITNESS/ATTEST:
 
 
 
 
TENANT:
/s/ Frances De Gennaro
 
 
EPSILON DATA MANAGEMENT, LLC,
a Delaware limited liability company
 
 
   
By:
/s/ Charles L. Horn
     
Name:
Charles L. Horn
   
Title:
Vice President



32

--------------------------------------------------------------------------------





RIDER 1 – GENERAL DEFINITIONS




Access Card Allotment:  Four and one-half (4.5) access cards per 1,000 square
feet of rentable area in the Premises.  Tenant shall reimburse Landlord for the
cost to replace lost or stolen access cards or to provide additional access
cards for new employees at Landlord's then standard charge, currently  per
access card.
 
ADA:  the Americans with Disabilities Act and the regulations promulgated
thereunder, as the same may be amended from time to time.
 
Affiliate of Tenant:  (i) a corporation or other business entity (a "successor
corporation") into or with which Tenant shall be merged or consolidated, or to
which substantially all of the assets of Tenant (or a beneficial interest
therein) may be transferred or sold, provided that the successor corporation
(unless Tenant is the successor corporation) shall assume in writing all of the
obligations and liabilities of Tenant under this Lease and the proposed use of
the Premises is in compliance with Article VI; or (ii) a corporation or other
business entity (a "related corporation") which shall control, be controlled by
or be under common control with Tenant, provided that such related corporation
shall assume in writing all of the obligations and liabilities of Tenant under
this Lease (without relieving Tenant therefrom) and the proposed use of the
Premises is in compliance with Article VI.  For purposes of clause (ii) above,
"control" shall be deemed to be ownership of more than   of the stock or other
voting interest of the controlled corporation or other business entity.
 
Agents:  any agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, invitee or guest of a party.
 
Alterations:  any structural or other alterations, decorations, additions,
installations, demolitions, improvements or other changes.
 
Approved Space Plan:  a space plan, approved by both Landlord and Tenant, drawn
to scale which shall include, as Landlord deems reasonably necessary, all
partition types and locations; all doors and hardware requirements; all light
fixtures and exit lights; all finish materials including glass, wall and floor
finishes; all special ceiling conditions; all cabinetry and millwork with
elevations and details; all modifications to existing base building HVAC
equipment, all electrical receptacles; all data and voice locations; all floor
load requirements which exceed eighty (80) pounds per square foot live load and
twenty (20) pounds per square foot dead load; and the seating capacity of all
conference rooms and furniture workstation areas; and all other necessary
information requested by Landlord.  Any plans prepared by Tenant shall be
prepared by a licensed architect approved by Landlord (which approval shall not
be unreasonably withheld or delayed) and in a form sufficient to secure
approvals of applicable governmental authorities.
 
Bankruptcy Code:  Title 11 of the United States Code, as amended.
 
Building Directory Share:  one (1) listing.
 
Building Structure and Systems:  the exterior and common area walls, main lobby
in the Building, slab floors, exterior windows, load bearing elements,
foundations, all other structural elements, roof and common areas that form a
part of the Building, and the building mechanical, electrical, lighting, HVAC,
life safety (including sprinklers) and plumbing systems, pipes and conduits that
are provided by Landlord in the operation of the Building.
 
Cabling:  telephone, computer and other communications and data systems and
cabling.
 
Case:  a formal proceeding in which Tenant is the subject debtor under the
Bankruptcy Code.
 
Common Areas:  (i) the areas identified as Building Common Areas on Exhibit J
attached to this Lease and (ii) the common and public areas and facilities and
improvements to the Land outside of the Building which are from time to time
provided by Landlord for the use or benefit of all tenants in the Project or for
use or benefit by the public in general, including (a) any and all non-exclusive
grounds, parks, landscaped areas, plazas, outside sitting areas, sidewalks,
tunnels, pedestrian ways, sky bridges, loading docks, and (b) generally all
other common and public improvements on the Land, including the Parking
Facilities.
 
Construction Drawings:  the architectural, mechanical and engineering working
drawings that define the total scope of work to be performed by Landlord or
Tenant, as applicable, in sufficient detail to secure required permits from the
local jurisdiction and that include, without limitation:  key plan; all legends
and schedules; construction plan; reflected ceiling plan; telephone and
electrical outlet location plan; finish plan; and all architectural details,
elevations and specifications necessary to construct the Premises.
 
Cosmetic Changes:  those minor, non‑structural Alterations of a decorative
nature consistent with a first-class office building for which a building permit
is not required and which cost (including installation) in the aggregate less
than   per project or series of related projects (as reasonably determined by
Landlord), such as painting, carpeting and hanging pictures.
 
Costs:  any costs, damages, claims, liabilities, expenses (including reasonable
attorneys' fees), losses, penalties and court costs.
 
 
33

--------------------------------------------------------------------------------

Default Rate:  the greater of  per annum or the rate per annum which is   than
the Prime Rate published in the Money Rates section of the Wall Street Journal.
 
Environmental Default:  any of the following by Tenant or any Agent of Tenant: 
a violation of an Environmental Law or a release, spill or discharge of a
Hazardous Material on or from the Premises, the Land or the Building.
 
Environmental Law:  any present and future Law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including CERCLA, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Emergency Planning and Community Right‑To‑Know Act, 42 U.S.C. § 1101 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so‑called "Super Fund" or "Super Lien" law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).
 
ERISA: the Employee Retirement Income Security Act of 1974, as amended.
 
Event of Bankruptcy:  the occurrence with respect to any of Tenant, any
Guarantor or any other person liable for Tenant's obligations hereunder
(including any general partner of Tenant) of any of the following:  (a) such
person becoming insolvent, as that term is defined in the Bankruptcy Code or
Insolvency Laws; (b) appointment of a receiver or custodian for any property of
such person, or the institution of a foreclosure or attachment action upon any
property of such person; (c) filing by such person of a voluntary petition under
the provisions of the Bankruptcy Code or Insolvency Laws which is not dismissed
within sixty (60) days after filing; (d) filing of an involuntary petition
against such person as the subject debtor under the Bankruptcy Code or
Insolvency Laws, which either (1) is not dismissed within sixty (60) days after
filing, or (2) results in the issuance of an order for relief against the
debtor; or (e) such person making or consenting to an assignment for the benefit
of creditors or a composition of creditors, or (f) an admission by Tenant or
Guarantor of its inability to pay debts as they become due.
 
Event of Default:  any of the following:  (a) Tenant's failure to make when due
any payment of the Base Rent, additional rent or other sum, which failure shall
continue for a period of five (5) days after Tenant's receipt or refusal of
Landlord's written notice thereof; (b) Tenant's material failure to perform or
observe any covenant or condition of this Lease not otherwise specifically
described in Section 19.1, which failure shall continue for a period of thirty
(30) days after Landlord sends Tenant written notice thereof (or such shorter
period as is appropriate if such failure is capable of being cured sooner);
provided, however, that if such cure cannot reasonably be effected within such
thirty (30) day period and Tenant begins such cure promptly within such thirty
(30) day period and is pursuing such cure in good faith and with diligence and
continuity during such thirty (30) day period, then Tenant shall have such
additional time as is reasonably necessary to effect such cure; (c) an Event of
Bankruptcy; (d) Tenant's dissolution or liquidation; or (e) any Environmental
Default.
 
Final Construction Drawings: the Construction Drawings as approved (or deemed
approved pursuant to Exhibit B) by Tenant and Landlord.
 
Hazardous Materials:  (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Law or any other applicable Law as a "hazardous
substance," "hazardous material," "hazardous waste," "infectious waste," "toxic
substance," "toxic pollutant" or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, (c) toxic mold, mildew or any substance that reasonably can be
expected to give rise to toxic mold or mildew, or (d) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by‑product material), medical waste,
chlorofluorocarbon, lead or lead‑based product, and any other substance whose
presence could be detrimental to the Building or the Land or hazardous to health
or the environment.
 
including:  including, but not limited to; including, without limitation; and
words of similar import.
 
Insolvency Laws:  the insolvency Laws of any state.
 
IRC:  Internal Revenue Code of 1986, as amended.
 
Land:  the site upon which the Building is constructed.
 
 
34

--------------------------------------------------------------------------------

Landlord Insured Parties:  Landlord's advisors, the managing agent of the
Building and the holder of any Mortgage, in each case of whom Landlord shall
have given notice to Tenant, and any other party that Landlord may reasonably
designate in writing from time to time.
 
Landlord's Representatives:  Landlord's affiliates, shareholders, partners,
directors, officers, employees, agents and representatives.
 
Landlord's Work:  As defined in Exhibit B.
 
Laws:  all present and future laws, ordinances (including zoning ordinances and
land use requirements), regulations, orders and recommendations (including those
made by any public or private agency having authority over insurance rates).
 
Lease Year:  a period of twelve (12) consecutive months commencing on the Lease
Commencement Date as to the entire Premises, and each successive twelve (12)
month period thereafter; provided, however, that if the Lease Commencement Date
as to the entire Premises is not the first day of a month, then the second Lease
Year shall commence on the first day of the month following the month in which
the first anniversary of the Lease Commencement Date as to the entire Premises
occurs.
 
Mortgages:  all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber any portion of the Building or
the Land.
 
Operating Charges: all expenses, charges and fees actually incurred by or on
behalf of Landlord in connection with the management, operation, maintenance,
servicing, insuring and repair of the Project, in each case, determined in
accordance with generally accepted accounting principles (GAAP), including the
following:  (1) electricity, gas, water, HVAC (including chilled condenser
water), sewer and other utility and service costs, reasonable charges and fees
(including any tap fees and connection and switching fees) of every type and
nature; (2) premiums, deductibles (up to  ) and other charges for insurance;
(3) management fees of not more than   of the gross revenues of the Building
(management fees shall not exceed similar fees charged in connection with the
operation of similar Class A multi-tenant projects in the Las Colinas/Urban
Center submarket area); (4) personnel costs of the Building (including all
fringe benefits, workers' compensation insurance premiums and payroll taxes)
(5) costs of service, equipment rental, access control, landscaping and
maintenance contracts; (6) maintenance, repair and replacement expenses and
supplies; (7) depreciation/amortization for capital expenditures made by
Landlord to the extent that same actually reduce operating expenses, which shall
be charged in annual installments equal to the greater of the savings realized
or the amortized amount based upon the useful life of the items for which such
costs are incurred, each calendar year such costs are charged to Operating
Charges, together with interest, on the unamortized balance at interest rates
charged for long term mortgages by institutional lenders; (8) charges for
janitorial and cleaning services and supplies; (9) any business, professional or
occupational license tax payable by Landlord with respect to the Building and
any association fees; (10) sales, use and personal property taxes payable in
connection with tangible personal property and services purchased for and used
in connection with the Building; (11) reasonable third party accounting and
audit fees relating to the determination of Operating Charges (and tenants'
proportionate shares thereof) and the preparation of statements required by
tenant leases; (12) expenses incurred in connection with concierge services
provided to the Building (if any); (13) the fair market rental value of any on
and off-site management office (of reasonable and customary size), pro-rated to
the extent that such office provides services to buildings other than the
Building; (14) special assessments, fees,  penalties and other charges and costs
for transit, transit encouragement traffic reduction programs, or any similar
purpose; (15) all costs of operating, maintaining, repairing and replacing
equipment in any function room or other amenity of the Building; (16) payments
required in connection with a reciprocal easement or similar agreement to which
the Landlord is bound; (17) costs incurred related to complying with Laws
enacted after the Lease Commencement Date; and (18) any other expense incurred
by Landlord in arm's-length transactions in connection with maintaining,
repairing or operating the Building.  Where applicable, Operating Charges shall
be equitably allocated among the three (3) Buildings in the Project. 
Notwithstanding any provision contained in this Lease to the contrary, Operating
Charges shall not include:  



1) leasing commissions, fees and costs, advertising and promotional expenses and
other costs incurred in procuring tenants or in selling the Building, Project or
the real property upon which the Building is located;




2) legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;




3) costs of renovating or otherwise improving or decorating space for any tenant
or other occupant of the Building or the Project, including Tenant, or
relocating any tenant;




4) financing costs including interest and principal amortization of debts and
the costs of providing the same;

 

 
35

--------------------------------------------------------------------------------

5) except as otherwise expressly provided above, depreciation;




6) rental on ground leases or other underlying leases and the costs of providing
the same;




7) wages, bonuses and other compensation of employees above the grade of Senior
Property Manager, Building Manager or equivalent.




8) any liabilities, costs or expenses associated with or incurred in connection
with the removal, enclosure, encapsulation or other handling of Hazardous
Materials (as defined in Rider 1 ) and the cost of defending against claims in
regard to the existence or release of Hazardous Materials at the Building or the
Project (except with respect to those costs for which Tenant is otherwise
responsible pursuant to the express terms of this Lease);




9) costs of any items for which Landlord is or is entitled to be paid or
reimbursed by insurance;




10) increased insurance or Real Estate Taxes assessed specifically to any tenant
of the Building or the Project for which Landlord is entitled to reimbursement
from any other tenant;




11) charges for electricity, water, or other utilities, services or goods and
applicable taxes for which Tenant or any other tenant, occupant, person or other
party is obligated to reimburse Landlord or to pay to third parties;




12) cost of any HVAC, janitorial or other services provided to tenants on an
extra cost basis after regular business hours;




13) the  cost of installing, operating and maintaining any specialty service,
such as a cafeteria, observatory, broadcasting facilities, child or daycare, for
so long as Tenant is operating and maintaining any such service;




14) cost of correcting defects in the design, construction or equipment of, or
latent defects in, the Building or the Project; due to the original
construction.




15) cost of any work or service performed on an extra cost basis for any tenant
in the Building or the Project to a materially greater extent or in a materially
more favorable manner than furnished generally to the tenants and other
occupants;




16) any cost representing an amount paid to a person firm, corporation or other
entity related to Landlord that is in excess of the amount which would have been
paid in the absence of such relationship;




17) cost of initial cleaning and rubbish removal from the Building or the
Project to be performed before final completion of the Building or tenant space;




18) cost of initial landscaping of the Building or the Project;




19) except as expressly provided above in clause (7) of the first paragraph of
the definition of Operating Charges, cost of any item that, under generally
accepted accounting principles, are properly classified as capital expenses;




20) lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased;




21) cost of the initial stock  of tools and equipment for operation, repair and
maintenance of the Building or the Project;




22) late fees or charges incurred by Landlord due to late payment of expenses,
except to the extent attributable to Tenant's actions or inactions;




23) cost of acquiring, securing sculptures, paintings and other works of art;




24) real estate taxes or taxes on Landlord's business (such as income, excess
profits, franchise, capital stock, estate, inheritance, etc.);




25) charitable or political contributions;

 

 
36

--------------------------------------------------------------------------------

26) reserve funds;




27) all other items for which another party compensates or pays so that Landlord
shall not recover any item of cost more than once;




28) Landlord's general overhead and any other expenses not directly attributable
to the operation and management of the Building and the Project (e.g. the
activities of Landlord's officers and executives or professional development
expenditures), except to the extent such expenses are equitably allocated among
all buildings receiving services therefor;




29) costs and expenses incurred in connection with compliance with or contesting
or settlement of any claimed violation of law or requirements of law, except to
the extent attributable to Tenant's actions or inactions;




30) costs of mitigation or impact fees or subsidies (however characterized),
imposed or incurred prior to the date of the Lease or imposed or incurred solely
as a result of another tenant's or tenants' use of the Project or their
respective premises.




31) cost of any work or services performed for any facility other than the
Building or Site (except to the extent any Project costs are allocated to the
Building);




32) to the extent that Landlord voluntarily institutes same, any costs related
to public transportation, transit or vanpools, unless Tenant shall elect to
participate in any such service;




33) costs occasioned by casualties (except to the extent of any deductible up
to   ) or condemnation; and




34) increases in insurance costs caused by the activities of another occupant of
the Project, and insurance deductibles and co-insurance payments in excess of  
.



Operating Charges Base Amount:  the Operating Charges incurred during the
Operating Charges Base Year, grossed-up to reflect a fully occupied Building. 
If Landlord carries a specific type of insurance on the Building or the Project
that was not carried during the entire Operating Charges Base Year, then the
Operating Charges Base Amount shall be increased to reflect the cost of such
insurance if it had been carried during the entire Operating Charges Base Year.
 
Parking Facility:  the parking facility adjacent to and in the garage of the
Building
 
Permitted Recipient:  the officers, partners and senior level employees of
Tenant who are involved in lease administration, Tenant's certified public
accountants who have responsibilities related to Operating Charges, Tenant's
attorney if involved in the dispute, any employees of Tenant's auditor involved
with the review, or any person or entity to whom disclosure is required by
applicable judicial or governmental authority.
 
Prime Rate:  the prime rate published in the Money Rates section of the Wall
Street Journal.
 
Proposed Sublease Commencement Date:  the anticipated commencement date of the
proposed assignment, subletting or other transaction.
 
Proposed Sublet Space:  the area proposed to be assigned, sublet or otherwise
encumbered.
 
Real Estate Taxes Base Amount:  the Real Estate Taxes incurred during the Real
Estate Taxes Base Year which shall reflect a fully occupied and fully assessed
Building.
 
Real Estate Taxes:  (1) all real estate taxes, vault and/or public space
rentals, business district or arena taxes, special user fees, rates and
assessments (including general and special assessments, if any), ordinary and
extraordinary, foreseen and unforeseen, which are imposed upon Landlord or
assessed against the Building or the Land, or Landlord's personal property used
in connection therewith; (2) any other present or future taxes or charges that
are imposed upon Landlord or assessed against the Building which are in the
nature of or in substitution for real estate taxes, including any tax levied on
or measured by the gross rents payable by tenants of the Building, any public
safety fee or similar charge, any transit, sales, rental, use, receipts or
occupancy tax or fee, and any assessment imposed in connection with business
improvement or similar districts; (3) the Texas margin tax and/or any other
business tax imposed under Texas Tax Code Chapter 171 and/or any successor
statutory provision; and (4) reasonable expenses (including reasonable
attorneys' and consultants' fees and court costs) incurred in reviewing,
protesting or seeking a reduction or abatement of, or defending or otherwise
participating in any challenge to, real estate taxes, whether or not such
protest or reduction is ultimately successful (provided, however, that such
review, protest, or reduction attempt is undertaken in good faith by Landlord
with the reasonable expectation to reduce Real Estate Taxes for the Building). 
For purposes of calculating increases in Real
 
 
37

--------------------------------------------------------------------------------

Estate Taxes, the amount "incurred" by Landlord shall mean the amount which
would be payable for Real Estate Taxes assuming Landlord receives the benefit of
any early payment discounts.  For property tax purposes, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Project, and all rights to receive notices of reappraisement as set forth in
Sections 41.413 and 42.015 of the Texas Tax Code.  Real Estate Taxes shall not
include any inheritance, estate, gift, franchise, corporation, net income or net
profits tax assessed against Landlord from the operation of the Building, any
taxes assessed on improvements to the Building after the Lease Commencement Date
(other than capital improvements for the benefit of Tenant) or any interest
charges or penalties incurred as a result of Landlord's failure to timely pay
Real Estate Taxes (provided that if the taxing authority permits a taxpayer to
elect to pay in installments over more than one year, then, for purposes of
determining the amount of Real Estate Taxes, Landlord shall be deemed to have
elected to pay in installments over the longest possible term, and all interest
charges and installments attributable to the Lease Term shall be deemed Real
Estate Taxes).  Real Estate Taxes shall not include any late payment fees.
 
Reconciliation Statement: a reasonably detailed written statement showing
(1) Tenant's Proportionate Share of the amount by which Operating Charges,
Electricity Costs or Real Estate Taxes, as applicable, incurred during the
preceding calendar year exceeded, respectively, the Operating Charges Base
Amount or the Real Estate Taxes Base Amount and (2) the aggregate amount of
Tenant's estimated payments made on account of Operating Charges, Electricity
Costs and Real Estate Taxes during such year
 
Retail Area Charges: those expenses, if any, that are solely attributable to and
payable by tenants of the Retail Area (for example, expenses relating to
janitorial, bussing and cleaning services; storage and removal of trash;
maintenance and replacement of tables, chairs, trash receptacles and other
furnishings or facilities; and electricity, gas, water, sewer and other utility
service furnished solely to such space, to the extent applicable).
Structural and System Alterations:  any Alteration that will or may necessitate
any changes, replacements or additions to the load-bearing or exterior walls,
non-drop ceilings, load-bearing partitions, columns or floor, or to the fire
protection, water, sewer, electrical, mechanical, plumbing, HVAC or other base
building systems, of the Premises or the Building.
 
Substantially Complete:  Landlord's Work shall be substantially complete when
(i) the work to be performed by Landlord in the Premises in accordance with
Exhibit B to this Lease shall have been substantially completed notwithstanding
that certain details of construction, mechanical adjustment or decoration remain
to be performed, the noncompletion of which would not materially interfere with
the permitted use of the Premises; and (ii) a Certificate of Occupancy has been
issued for the Premises.
 
Tenant Items:  all non-Building standard supplemental heating, ventilation and
air conditioning equipment and systems installed by Tenant serving exclusively
the Premises and any special tenant areas, facilities and finishes installed by
Tenant, any special fire protection equipment, any telecommunications, security,
data, computer and similar equipment installed or utilized by Tenant, cabling
and wiring, kitchen/galley equipment and fixtures installed or utilized by
Tenant, all other furniture, furnishings, equipment and systems of Tenant and
all Alterations installed or utilized by Tenant.
 
Tenant's Sublease Request Notice:  a notice to Landlord containing: the identity
of a proposed assignee, subtenant or other party and its business; the terms of
the proposed assignment, subletting or other transaction (including a copy of
the proposed document for same); the Proposed Sublease Commencement Date; the
Proposed Sublet Space; and a certification executed by Tenant and such party
stating whether or not any premium or other consideration is being paid for the
assignment, sublease or other transaction.
 
Trustee:  a trustee-in-bankruptcy of Tenant under a Case.
38

--------------------------------------------------------------------------------











CERTIFICATE AFFIRMING THE LEASE COMMENCEMENT DATE






This Certificate is being provided pursuant to that certain Lease Agreement
dated as of August 1, 2013 (the "Lease"), by and between PIEDMONT OPERATING
PARTNERSHIP, LP, a Delaware limited partnership ("Landlord") and EPSILON DATA
MANAGEMENT, LLC, a Delaware limited liability company ("Tenant").  The parties
to the Lease desire to confirm the following:


1. The Lease Commencement Date is June 6, 2014.


2. The initial Lease Term shall expire on June 30, 2026.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate under
seal on July 15, 2014.
 
 
 
WITNESS/ATTEST:
 
 
LANDLORD:
[Illegible]
 
PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
   
By:
Piedmont Office Realty Trust, Inc.,
a Maryland Corporation,
its sole General Partner
 
   
By:
/s/ Joseph H. Pangburn
   
Name:
Joseph H. Pangburn
   
Title:
Executive Vice President
 
 
WITNESS/ATTEST:
 
 
 
 
TENANT:
 
[Illegible]
 
EPSILON DATA MANAGEMENT, LLC,
a Delaware limited liability company
 
   
By:
/s/ Janet Greenough
     
Name:
Janet Greenough
   
Title:
VP Global Real Estate




 

--------------------------------------------------------------------------------